Exhibit 10.1

255 STATE STREET

BOSTON, MASSACHUSETTS

LEASE

by and between

255 STATE STREET, LLC

as Landlord

and

TOKAI PHARMACEUTICALS, INC.

as Tenant

dated as of

May 29, 2015



--------------------------------------------------------------------------------

255 STATE STREET

LEASE

Table of Contents

 

ARTICLE 1 Reference Data

     1   

1.1

  

Subject Referred To

     1   

1.2

  

Exhibits

     2   

1.3

  

Definitions

     3   

ARTICLE 2 Premises and Term

     6   

2.1

  

Premises

     6   

2.2

  

Term

     8   

ARTICLE 3 Condition of Premises; Tenant’s Work

     8   

3.1

  

Condition of Premises

     8   

3.2

  

Landlord’s Work

     8   

3.3

  

Plans and Specifications

     8   

3.4

  

Performance of TIW; Tenant’s Contractor

     10   

3.5

  

Mechanic’s Liens

     11   

ARTICLE 4 Rent

     11   

4.1

  

Payment of Rent: Fixed Rent

     11   

4.2

  

Additional Rent

     12   

4.2.1

  

Real Estate Taxes

     12   

4.2.2

  

Personal Property Taxes

     13   

4.2.3

  

Operating Costs

     13   

4.2.4

  

Insurance

     17   

4.2.5

  

Utilities

     18   

4.3

  

Late Payment of Rent

     19   

ARTICLE 5 Landlord’s Covenants

     19   

5.1

  

Affirmative Covenants

     19   

5.1.1

  

Condenser Water

     19   

5.1.2

  

Overtime HVAC

     19   

5.1.3

  

Electricity

     19   

5.1.4

  

Cleaning

     20   

5.1.5

  

Water

     20   

5.1.6

  

Passenger Elevator Service

     20   

5.1.7

  

Security

     20   

5.1.8

  

Repairs

     20   

5.1.9

  

Telecommunications

     21   

5.1.10

  

Property Insurance

     21   

5.1.11

  

Representations of Landlord

     21   

5.2

  

Interruption

     21   

5.3

  

Outside Services

     22   

5.4

  

Discontinuance of Electrical Service

     23   

 

(i)



--------------------------------------------------------------------------------

ARTICLE 6 Tenant’s Additional Covenants

     23   

6.1

  

Affirmative Covenants

     23   

6.1.1

  

Perform Obligations

     23   

6.1.2

  

Use

     23   

6.1.3

  

Repair and Maintenance

     24   

6.1.4

  

Compliance with Law

     24   

6.1.5

  

Indemnification

     25   

6.1.6

  

Landlord’s Right to Enter

     25   

6.1.7

  

Personal Property at Tenant’s Risk

     25   

6.1.8

  

Payment of Landlord’s Costs of Enforcement

     26   

6.1.9

  

Yield Up

     26   

6.1.10

  

Rules and Regulations

     27   

6.1.11

  

Estoppel Certificates

     27   

6.1.12

  

Landlord’s Expenses Re Consents

     28   

6.1.13

  

Outside Sales, etc

     28   

6.1.14

  

Fire Extinguishers, etc

     28   

6.1.15

  

Receipt and Delivery

     28   

6.1.16

  

Security Measures

     28   

6.2

  

Negative Covenants

     28   

6.2.1

  

Assignment and Subletting

     28   

6.2.2

  

Nuisance

     33   

6.2.3

  

Hazardous Wastes and Materials

     33   

6.2.4

  

Floor Load; Heavy Equipment

     34   

6.2.5

  

Improvements, Alterations and Additions

     34   

6.2.6

  

Abandonment

     37   

6.2.7

  

Signs; Building Directory

     37   

ARTICLE 7 Casualty or Taking

     37   

7.1

  

Termination

     37   

7.2

  

Restoration

     38   

7.3

  

Award

     39   

ARTICLE 8 Defaults

     39   

8.1

  

Events of Default. If any of the following occurs:

     39   

8.2

  

Remedies

     41   

8.3

  

Remedies Cumulative

     42   

8.4

  

Landlord’s Right to Cure Defaults

     42   

8.5

  

Effect of Waivers of Default

     43   

8.6

  

No Waiver, etc

     43   

8.7

  

No Accord and Satisfaction

     43   

ARTICLE 9 Rights of Mortgagees

     43   

9.1

  

Rights of Mortgagees

     43   

9.2

  

Modifications

     45   

ARTICLE 10 [Intentionally Deleted]

     45   

ARTICLE 11 Miscellaneous Provisions

     45   

11.1

  

Notices from One Party to the Other

     45   

11.2

  

Quiet Enjoyment

     45   

11.3

  

Lease Not to be Recorded

     45   

 

(ii)



--------------------------------------------------------------------------------

11.4

  

Limitation of Landlord’s Liability

     46   

11.5

  

Acts of God

     46   

11.6

  

Landlord’s Default

     46   

11.7

  

Brokerage

     47   

11.8

  

Applicable Law and Construction

     47   

11.9

  

Delivery

     47   

11.10

  

Rent

     47   

11.11

  

Certain Interpretational Rules

     48   

11.12

  

Parties Bound

     48   

11.13

  

Prevailing Party

     48   

11.14

  

Back-Up Generator

     48   

ARTICLE 12 Letter of Credit

     49   

12.1

  

Letter of Credit

     49   

12.2

  

Renewal of Letter of Credit

     49   

12.3

  

Draws to Cure Defaults

     50   

12.4

  

Draws to Pay Damages

     50   

12.5

  

Return of Letter of Credit at End of Term

     50   

ARTICLE 13 Patriot Act

     50   

13.1

  

Patriot Act

     50   

EXHIBITS:

 

EXHIBIT A    Legal Description EXHIBIT B    Plan Showing the Premises EXHIBIT C
   Commencement Date Agreement EXHIBIT D    Cleaning Specifications EXHIBIT E   
Rules and Regulations EXHIBIT F    Standard Tenant Fit-Out Specifications for
255 State Street EXHIBIT G    [Intentionally Deleted] EXHIBIT H    Form of SNDA
EXHIBIT I    Form of Letter of Credit

 

(iii)



--------------------------------------------------------------------------------

ARTICLE 1

Reference Data

 

1.1 Subject Referred To.

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

 

Date of this Lease:    May 29, 2015 Building:    The building (the “Building”)
in the City of Boston being located on a parcel of land described in Exhibit A
attached hereto and commonly known as 255 State Street. Property:   
Collectively, the Building and the land on which the Building is located.
Landlord:    255 State Street, LLC, a Delaware limited liability company
Original Notice Address of Landlord:   

c/o Pembroke Real Estate, Inc.

255 State Street

Boston, MA 02109

Attn: Chief Financial Officer

 

With a copy to:

 

Goulston & Storrs PC

400 Atlantic Avenue

Boston, MA 02110

Attn: Frank E. Litwin, Esq.

Tenant:    Tokai Pharmaceuticals, Inc., a Delaware corporation Original Notice
Address of Tenant:   

Tokai Pharmaceuticals, Inc.

255 State Street

6th Floor

Boston, MA 02109

Attn: Chief Financial Officer

Premises:    A portion of the sixth (6th) floor of the Building, substantially
as shown on the plans attached hereto as Exhibit B.

 

-1-



--------------------------------------------------------------------------------

Rentable Area of the Premises:    15,981 square feet of Rentable Area. Rentable
Area of the Building:    221,033 square feet of Rentable Area. Term:    The
period beginning on the Commencement Date and ending on the Expiration Date,
both dates inclusive. Commencement Date:    January 1, 2017 Expiration Date:   
July 31, 2018 Annual Fixed Rent Rate and Monthly Fixed Rent Rate:   

 

Period of Time:    Annual Fixed Rent Rate:      Monthly Fixed Rent Rate:  

January 1, 2017 - July 31, 2018

   $ 839,002.50       $ 69,916.87   

 

Base Operating Costs:    An amount equal to the Operating Costs payable for
calendar year 2017. Base Taxes:    An amount equal to the Taxes payable for
fiscal year 2017, which commenced on July 1, 2016 and expires on June 30, 2017.
Tenant’s Percentage:    7.23%, i.e. the ratio of the Rentable Area of the
Premises to the total Rentable Area of the Building. Permitted Use:   
First-class general business offices and no other purpose or purposes.

Commercial General

Liability Insurance Limits:

  

$3,000,000.00 per occurrence

$5,000,000.00 general aggregate

Brokers:    Cushman & Wakefield of Massachusetts, Inc. and NAI Hunneman Letter
of Credit:    $69,916.87

 

1.2 Exhibits

The Exhibits listed in the Table of Contents and attached hereto are
incorporated in this Lease by reference and are to be construed as a part of
this Lease.

 

-2-



--------------------------------------------------------------------------------

1.3 Definitions

For the purposes of this Lease, the following terms shall be as defined below or
as defined in the Section of this Lease referenced below:

“ADA” shall mean the Americans with Disabilities Act of 1990, 42 U.S.C. §12101
et seq., as amended and modified from time-to-time, together with the
regulations and guidelines promulgated thereunder.

“Additional Rent” shall mean all sums other than Fixed Rent payable by Tenant to
Landlord under this Lease, including Tenant’s Percentage of the Tax Excess,
Tenant’s Percentage of the Operating Costs Excess, late charges, overtime or
excess service charges, and interest and other costs related to Tenant’s failure
to perform any of its obligations under this Lease.

“Annual Fixed Rent Rate” shall be as defined in Section 1.1.

“Base Operating Costs” shall be as defined in Section 1.1.

“Base Taxes” shall be as defined in Section 1.1.

“Broker” shall be the broker or brokers listed in Section 1.1.

“Building” shall be as defined in Section 1.1.

“Building Holidays” shall mean New Year’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, Christmas Day and such other days which are
observed from time-to-time by the Commonwealth of Massachusetts, the City of
Boston, the labor unions servicing the Building, and Landlord with respect to
the Building.

“Capital Expenditures” shall be as defined in Section 4.2.3(d).

“Commencement Date” shall be as defined in Section 1.1.

“Condenser Water Charge” shall be as defined in Section 5.1.1.

“Construction Documents” shall be as defined in Section 3.3(a).

“Default Rate” shall mean a fluctuating interest rate per annum equal to the
lesser of (a) 3% above the Prime Rate, or (b) the maximum legally permitted
rate.

“Environmental Laws” shall be as defined in Section 6.2.3.

“Event of Default” shall be as defined in Article 8.

“Extension Term” shall be as defined in Section 2.3(a).

“Fair Rental Value” shall be as defined in Section 2.3(c).

 

-3-



--------------------------------------------------------------------------------

“Fixed Rent” shall mean the fixed rent payable at the Annual Fixed Rent Rate and
the Monthly Fixed Rent Rate, respectively.

“Force Majeure Event” shall be as defined in Section 11.5.

“Hazardous Materials” shall be as defined in Section 6.2.3.

“Hazardous Materials Activities” shall be as defined in Section 6.2.3.

“Improved Space” shall mean the Premises or the portion thereof which is
improved in connection with the initial build-out of the Premises.

“Landlord” shall be as defined in Sections 1.1 and 11.4.

“Landlord Affiliate” shall mean any entity controlled by, controlling or under
common control with Landlord.

“Landlord’s Engineers” shall be as defined in Section 3.3(a).

“Landlord Plan Notice” shall be as defined in Section 3.3(b).

“Lease” shall mean this lease, as amended and in effect from time to time.

“Lease Year” shall mean each successive twelve (12) month period during the
Term, with the first such Lease Year commencing on the Commencement Date and
each successive Lease Year commencing on the next succeeding anniversary of the
Commencement Date.

“Letter of Credit” shall be as defined in Section 12.1.

“Letter of Credit Amount” shall be as defined in Section 1.1.

“Monthly Fixed Rent Rate” shall be as defined in Section 1.1.

“Normal Business Hours” shall mean from 8:00 a.m. to 6:00 p.m. Monday through
Friday and from 9:00 a.m. to 1:00 p.m. on Saturdays, except on Building
Holidays.

“Operating Costs” shall be as defined in Section 4.2.3(b).

“Operating Costs Excess” shall be as defined in Section 4.2.3(a).

“Original Letter of Credit” shall be as defined in Section 12.1.

“Original Notice Address of Landlord” shall be as defined in Section 1.1.

“Original Notice Address of Tenant” shall be as defined in Section 1.1.

“Outside Services” shall be as defined in Section 5.3.

“Permitted Uses” shall be as defined in Section 1.1.

 

-4-



--------------------------------------------------------------------------------

“Premises” shall be as defined in Section 1.1.

“Prime Rate” shall mean the prime rate published (or the highest published prime
rate if more than one is published) by the Wall Street Journal (or if such
publication ceases, a comparable substitute reasonably designated by Landlord).

“Property” shall be as defined in Section 1.1.

“Rent” shall be as defined in Section 4.1(a).

“Rentable Area” shall mean with regard to any area, the rentable area thereof as
determined by Landlord from time-to-time.

“Rentable Area of the Premises” shall be as defined in Section 1.1.

“Rules and Regulations” shall be as defined in Section 6.1.10.

“Security Proceeds” shall be as defined in Section 12.5.

“Specialty Alterations” shall mean Alterations which are not standard office
installations such as kitchens, executive bathrooms, raised computer floors,
computer room installations, supplemental HVAC equipment, safe deposit boxes,
vaults, libraries or file rooms requiring reinforcement of floors, internal
staircases, slab penetrations, conveyors, dumbwaiters, print rooms and model
shops, and other Alterations of a similar character.

“Successor Landlord” shall be as defined in Section 9.1(b).

“Tax Excess” shall be as defined in Section 4.2.1(a).

“Taxes” shall be as defined in Section 4.2.1(d).

“Tax Year” shall mean any calendar year all or part of which occurs during the
term.

“Tenant” shall be as defined in Section 1.1.

“Tenant’s Architect” shall be as defined in Section 3.3(a).

“Tenant’s Percentage” shall be as defined in Section 1.1.

“Tenant’s Work” shall be as defined in Section 3.1.

“Term” shall be as defined in Section 1.1.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 2

Premises and Term

 

2.1 Premises.

(a) Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, for
the Term, subject to and with the benefit of the terms, covenants, conditions
and provisions of this Lease, the Premises. Not included in the Premises are the
roof, exterior walls, the common stairways, stairwells, elevators and elevator
shafts, and pipes, ducts, conduits, wires, and appurtenant fixtures serving
exclusively or in common other parts of the Building, and if the Premises
consist of less than the entire rentable area of any floor, the central core
area of such floor, if any.

(b) Tenant shall have, as an appurtenance to the Premises, rights to use in
common with others, subject to reasonable rules and regulations established from
time-to-time by Landlord of which Tenant is given notice: (1) the common
lobbies, hallways, stairways, loading docks and bays, and elevators of the
Building; (2) common walkways necessary for access to the Building; and (3) if
the Premises consist of less than the entire rentable area of any floor, the
common toilets and other common facilities in the central core area of such
floor.

(c) Landlord reserves the right from time-to-time the following rights: (1) to
install, use, maintain, repair, replace and relocate for service to the Premises
and/or other parts of the Building the areas within the Premises above the
dropped ceiling and below the floor for pipes, ducts, conduits, wires and
appurtenant fixtures, (2) to alter or relocate any other common facility, (3) to
make any repairs and replacements to the Premises which Landlord is obligated to
perform, and (4) in connection with any excavation made upon adjacent land of
Landlord or others, to enter and to permit others to enter, upon the Premises to
do such work as the person causing such excavation deems necessary to preserve
the walls of the Building from injury or damage and to support the same.

(d) In connection with the exercise of the foregoing rights of access (excepting
routine access such as access for providing cleaning, repair or maintenance
services, or other usual and customary services) Landlord shall provide Tenant
notice pursuant to Section 6.1.6 and exercise reasonable efforts (i) to minimize
interference with the usual and customary operations of the Tenant in the
Premises in accordance with the provisions of this Lease, and (ii) to cause any
construction work performed in the Premises to be performed in a workmanlike
manner.

(e) As an appurtenance to the Premises, during the term, subject to the
provisions of this Section 2.1(e), Tenant shall receive four (4) parking passes
for use in the Boston Harbor Garage. Tenant will pay to Landlord, as Additional
Rent, the rate established by the operator of the Boston Harbor Garage from time
to time for such parking passes. Notwithstanding the foregoing, if at any time
during the Term such parking passes are not available in the Boston Harbor
Garage, then in lieu thereof Landlord shall provide Tenant with four (4) parking
passes for use at a comparable parking garage located within a four (4) block
radius of the Building, and Tenant will pay to Landlord, as Additional Rent, the
rate established by the operator of such garage from time to time for such
parking passes.

 

-6-



--------------------------------------------------------------------------------

(f) Tenant shall have, as an appurtenance to the Premises, subject to reasonable
rules and regulations established from time-to-time by Landlord and notice of
which is provided to Tenant, the right to install, operate, and maintain an
antenna, satellite dish or similar telecommunication equipment on the roof of
the Building, together with lines and cables connecting such equipment in the
existing risers of the Building (collectively, the “Rooftop Equipment”). All
Rooftop Equipment (including, the size, location, weight and manner of
attachment thereof) and any penetrations of, or changes, alterations or other
improvements on or to the roof of the Building, shall be subject to the prior
approval of Landlord in each instance, such approval not to be unreasonably
withheld. Tenant shall be solely and exclusively responsible for all costs,
expenses and charges, of every kind, of installing, operating, maintaining,
repairing, replacing, and removing the Rooftop Equipment and Landlord shall have
no liability or obligation in connection therewith. If, in the reasonable
judgment of Landlord, any electrical, electromagnetic, radio frequency or other
interference shall result from the operation of any of the Rooftop Equipment,
and such interference has not been corrected to the reasonable satisfaction of
Landlord within thirty (30) days after notice thereof to Tenant (which notice
shall be accompanied by a reasonably detailed technical analysis as to the basis
of Landlord’s judgment), then Landlord may require that Tenant immediately
remove from the specific item of equipment causing such interference. Tenant
shall, at its sole cost and expense, and at its sole risk, install, operate and
maintain the Rooftop Equipment in a good and workmanlike manner, and in
compliance with all electric, communication, and safety codes, ordinances,
standards, regulations and requirements, now in effect or hereafter promulgated,
including those established by the Federal Communications Commission (the
“FCC”), the Federal Aviation Administration (“FAA”) or any successor agency of
either the FCC or FAA, the City of Boston, and the rules and regulations adopted
in FCC document OET 65 (which rules and regulations have also been adopted by
OSHA). Landlord shall not be liable to Tenant for any stoppages or shortages of
electrical power furnished to the Rooftop Equipment or to the roof area as a
result of any act, omission or requirement of the public utility serving the
Building, or the act or omission of any other tenant, invitee or licensee or
their respective agents, employees or contractors, or for any other Force
Majeure Event. Neither Landlord nor its agents shall have any responsibility or
liability for the conduct or safety of any of Tenant’s representatives, repair,
maintenance and engineering personnel while in or on any part of the roof area.
Tenant shall have no right of access to the roof of the Building unless Tenant
has given Landlord reasonable advance notice and unless Tenant’s representatives
are accompanied by a representative of Landlord. Landlord will make a
representative available to Tenant (i) during Ordinary Business Hours upon
reasonable advance notice and (ii) during emergencies, as soon as practicable
(taking into account the circumstances) after receipt of a request from Tenant.
At the expiration or prior termination of this Lease, Tenant shall remove all of
the Rooftop Equipment (including all cables and conduits

 

-7-



--------------------------------------------------------------------------------

installed in connection therewith) and shall be responsible for the cost of
repairing any damage to the Building caused by the installation or the removal
of the Rooftop Equipment. Landlord shall have the right, upon thirty (30) days
notice to Tenant, relocate the Rooftop Equipment to another area on the roof of
the Building equally suitable for Tenant’s use. In such event, Landlord may, at
its sole cost and expense, relocate the Rooftop Equipment.

 

2.2 Term. The Term shall begin on the Commencement Date and shall continue to
the Expiration Date, unless sooner terminated as hereinafter provided. Without
limiting the effectiveness of such dates, upon request of either party, Landlord
and Tenant shall execute and deliver a Commencement Date Agreement, in the form
attached hereto as Exhibit C, confirming the Commencement Date and the
Expiration Date.

ARTICLE 3

Condition of Premises; Tenant’s Work

 

3.1 Condition of Premises. Landlord shall deliver possession of the Premises to
Tenant on the Commencement Date free of all tenants and occupants and otherwise
in compliance with this Lease. Tenant has inspected the Premises and agrees
(a) to accept possession of the Premises in the condition existing as of the
Commencement Date, in “as is” condition, (b) that neither Landlord nor any of
Landlord’s agents have made any representations or warranties with respect to
the Premises or the Building, and (c) Landlord has no obligation to perform any
work, supply any materials, incur any expense or make any alterations, additions
or improvements to the Premises to prepare the Premises for Tenant’s use and
occupancy. Tenant shall, at its own cost and expense, in accordance with and
subject to the terms and provisions of this Lease, perform or cause to be
performed any and all work necessary to prepare the Premises for Tenant’s
initial occupancy (“Tenant’s Work”). The Building is equipped with
telecommunications systems for RCN and Verizon. Landlord shall provide Tenant
and/or Tenant’s telecommunications companies with the access to the existing
conduits and chases of the Building for the installation and operation of
Tenant’s telecommunication systems, including but not limited to voice, video,
data and other telecommunications services; provided, however, that any such
access, installation and operation shall be subject to Landlord’s prior approval
in each case, which approval will not be unreasonably withheld, conditioned or
delayed. Tenant’s occupancy of any part of the Premises shall be conclusive
evidence, that Tenant has accepted possession of the Premises in its
then-current condition, and that at the time such possession was taken, the
Premises and the Building were in a good and satisfactory condition as required
by this Lease.

 

3.2 Landlord’s Work. [Intentionally Deleted]

 

3.3 Plans and Specifications. (a) If Tenant elects, in its sole discretion, to
perform any Tenant’s Work, then Tenant shall prepare, at the sole cost and
expense of Tenant, and furnish to Landlord for its approval, architectural,
mechanical,

 

-8-



--------------------------------------------------------------------------------

  electrical, plumbing, fire protection and structural engineering schematic
design documents, design development documents and final construction documents
for the Tenant’s Work (such documentation and the constituent items thereof are
referred to herein collectively and respectively as the “Proposed Documents”;
and the Proposed Documents, after approval by Landlord are referred to herein as
the “Construction Documents”). Tenant will submit to Landlord and Landlord’s
architect (i) four (4) sets of paper versions of the Construction Documents, and
(ii) electronic versions of the Construction Documents in AutoCad (dwg) format
prepared by Tenant’s Architect. The Tenant’s Work shall be performed in
accordance with the Construction Documents and the “Standard Tenant Fit-Out
Specifications for 255 State Street” attached hereto as Exhibit F and
incorporated herein by this reference (as the same may be updated, amended,
modified and supplemented by Landlord from time-to-time, the “Standard Tenant
Fit-Out Specifications”). There shall be no requirement for Tenant to use any
particular building standard materials or items; however, the Tenant’s Work
shall be first-class in all respects and shall be consistent with and
complementary to the first-class standards of the Building. Tenant shall cause
Tenant’s Architect to perform all architectural services typically and
reasonably required under typical construction contracts for similar leasehold
improvements. Such services shall include, without limitation, all
certifications typically and reasonably required to be provided by the architect
for similar leasehold improvements. Tenant shall be solely responsible for the
cost of all architectural and engineering services required for the Tenant’s
Work. The Construction Documents for Tenant’s Work shall comply with all
applicable laws, ordinances and regulations (including, without limitation, the
applicable requirements of the Americans with Disabilities Act of 1990, as
amended from time to time, and the regulations promulgated thereunder
(collectively, the “ADA”)) and shall be in a form satisfactory to appropriate
governmental authorities responsible for issuing the permits, approvals and
licenses required for construction of Tenant’s Work. Tenant’s interior
furnishings (i.e., specifications, coordination, supply and installation of
furniture, furnishings, telephone and moveable equipment and security systems
and equipment) will be the responsibility of Tenant. Tenant will be responsible
for obtaining all permits and approvals for the Tenant’s Work, including,
without limitation, a building permit and all applicable electrical and plumbing
permits from the City of Boston Department of Inspectional Services.

(b) All requests for amendments, changes, change orders, or alterations to the
Construction Documents (each, a “Change Order”) shall require Landlord’s
approval, which approval shall not be unreasonably withheld or conditioned and
shall be given within the timeframe set forth below (it being understood that
any denial shall state Landlord’s objections with specificity so that they may
be addressed by Tenant). Landlord’s approval process for a requested Change
Order will also include review of Tenant’s fire protection design by Factory
Mutual Global representing Landlord’s insurance underwriter. Landlord will give
Tenant notice (a “Landlord Plan Notice”) of any objections it may have with
respect to any requested Change Order within five (5) business days after
receipt by Landlord and Landlord’s Architect of four (4) sets of paper versions
of the

 

-9-



--------------------------------------------------------------------------------

applicable Construction Documents affected by such Change Order and an
electronic version of such Construction Documents. Landlord shall not be deemed
unreasonable for withholding approval of any such Change Order which (i) involve
or are reasonably anticipated to affect any structural or exterior element of
the Building or any portion thereof, (ii) are anticipated to, in Landlord’s
reasonable opinion, materially adversely affect the value of the Building or any
portion thereof, (iii) are reasonably anticipated to materially adversely affect
the proper functioning of the building systems or other facilities, (iv) will
materially increase the cost of construction or insurance on the Building or any
portion thereof, or may materially increase the Operating Costs or Taxes, or
(v) do not incorporate any changes requested by Factory Mutual Global and
contained in the Landlord Plan Notice. Concurrently with its review of proposed
Change Orders, Landlord will notify Tenant as to which of the proposed
installations and improvements shown on the applicable Change Order constitute
Specialty Alterations (as defined in Section 1.3) which Tenant will be required
to remove at the expiration of the Term.

(c) Tenant shall cause the Change Order and any affected Construction Documents
to be revised in a manner sufficient to remedy Landlord’s objections and/or
respond to Landlord’s concerns and to be redelivered to Landlord as soon as
reasonably possible after Tenant is given a Landlord Plan Notice. Tenant shall
exercise diligent efforts to revise the applicable Construction Documents to
address the objections contained in each Landlord Plan Notice.

(d) Landlord’s approval of any plans and specifications with respect to Tenant’s
Work furnished to and approved by Landlord, or of any changes thereto, shall in
no way be deemed an agreement by Landlord that the work contemplated therein
fulfills the requirements of Section 3.3(a) hereof. Tenant shall be responsible
for the design of the Tenant’s Work.

 

3.4 Performance of TIW; Tenant’s Contractor. Tenant agrees to employ for the
Tenant’s Work a responsible general contractor approved by Landlord, which
general contractor shall (1) employ and hire subcontractors who employ union
labor to do all union trade work, (2) employ and hire subcontractors who employ
labor which will work without interference with other labor working in the
Building for any work that is not union trade work, and (3) obtain and maintain
the insurance required by Section 6.2.5 of this Lease. Tenant shall submit
certificates evidencing such insurance coverage to Landlord prior to the
commencement of the Tenant’s Work. Tenant shall obtain all necessary
governmental licenses, approvals and permits therefor and deliver to Landlord
the statements and insurance certificates required hereunder and under 6.2.5 of
this Lease on or before the commencement of the Tenant’s Work. Promptly
thereafter (subject to delays to the extent caused by Force Majeure Events,
provided that tenant uses diligent efforts to minimize the duration and extent
of the affect of such Force Majeure Event), Tenant shall commence and diligently
prosecute to completion the Tenant’s Work in accordance with the Construction
Documents in a good and workmanlike manner employing materials of good quality
and in

 

-10-



--------------------------------------------------------------------------------

  compliance with all applicable zoning, building, fire, health and other codes,
regulations, ordinances and laws. Tenant shall be responsible for all costs and
expenses of performing Tenant’s Work. The Tenant’s Work shall otherwise be
performed in accordance with the applicable provisions of this Lease, including,
without limitation, the provisions of Section 6.2.5; provided, however, in the
event of any conflict or inconsistency between the provisions of this
Section 3.4 and Section 6.2.5 of this Lease the terms of this Section 3.4 shall
govern and control. Tenant shall provide a project manager who will be the point
of contact with Landlord’s Project Manager for all matters dealing with the
design and construction of the Tenant’s Work. Landlord hereby designates Tom
Walsh as “Landlord’s Project Manager.”

 

3.5 Mechanic’s Liens. Tenant hereby indemnifies and holds harmless Landlord from
and against any liabilities and/or obligations for any and all liens or
encumbrances filed against the Property or any part thereof or interest therein
arising out of or resulting from the Tenant’s Work or any other work performed
by Tenant under this Lease. Tenant, at its expense, shall procure the discharge
of all such liens and encumbrances within ten (10) days after the filing of any
such lien or encumbrance against the Premises and/or the Property or any part
thereof. If Tenant shall fail to cause any such lien or encumbrance to be
discharged within such ten (10) day period, then, in addition to any other right
or remedy, Landlord may, but shall not be obligated to, discharge the same
either by paying the amount claimed to be due or by deposit or bonding
proceedings, and in any such event Landlord shall be entitled, if it elects, to
compel the prosecution of an action for the foreclosure of such lien and to pay
the amount of the judgment in favor of the lien with interest, costs and
allowances. Without limiting the foregoing, any amount so paid by Landlord, and
all costs and expenses incurred by Landlord in connection therewith, shall
constitute Additional Rent under this Lease and shall be paid by Tenant to
Landlord on demand.

ARTICLE 4

Rent

 

4.1 Payment of Rent: Fixed Rent. (a) Tenant covenants and agrees to pay to
Landlord, without notice or demand and without abatement, offset, deduction or
counterclaim, at the Original Address of Landlord, or at such other place or to
such other person or entity as Landlord may from time-to-time direct in writing:
(i) Fixed Rent at the Annual Fixed Rent Rate, in equal monthly installments at
the Monthly Fixed Rent Rate (which is 1/12th of the Annual Fixed Rent Rate),
(and for any portion of a calendar month following the Commencement Date or at
the end of the Term, at that rate prorated on a daily basis payable for such
portion), in advance, on the first day of each calendar month during the Term,
commencing on the Commencement Date; and (ii) Additional Rent, in the amounts,
at the times and in the manner set forth in this Lease. The Fixed Rent and
Additional Rent payable hereunder sometimes are referred to in this Lease
collectively as the “Rent.”

(b) If Landlord shall give notice to Tenant that all Rent and other payments due
hereunder are to be made to Landlord by electronic funds transfers or by similar
means, then Tenant shall make all such payments as shall be due after receipt of
such notice by means of such electronic funds transfers or such similar means as
designated by Landlord.

 

-11-



--------------------------------------------------------------------------------

4.2 Additional Rent. Tenant covenants and agrees to pay the following, as
Additional Rent:

 

4.2.1 Real Estate Taxes. (a) If for any Tax Year during the Term the Taxes
exceed Base Taxes then Tenant shall reimburse Landlord, as Additional Rent, for
Tenant’s Percentage of such excess. The Additional Rent payable by Tenant under
the preceding two sentences is referred to herein collectively as the “Tax
Excess.” Tenant shall remit to Landlord, on the first day of each calendar
month, estimated payments on account of Tax Excess, such monthly amounts to be
sufficient to provide Landlord, by the time real estate tax payments are due and
payable to any governmental authority responsible for collection of same, a sum
equal to the Tax Excess, as reasonably estimated by Landlord from time-to-time
on the basis of the most recent tax data available. If the total of such monthly
payments for any Tax Year is greater than the actual Tax Excess for such Tax
Year, then promptly after the expiration of such Tax Year and the determination
of the actual amount of Tax Excess for such Tax Year, Landlord shall pay to
Tenant, or credit against the next accruing payments to be made by Tenant
pursuant to this subsection 4.2.1, the difference; if the total of such payments
is less than the actual Tax Excess for such Tax Year, then Tenant shall pay the
difference to Landlord not more than ten (10) days after Landlord delivers to
Tenant an itemized statement of the Tax Excess.

(b) If, after Tenant shall have made reimbursement to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes paid
by Tenant with respect to any Tax Year during the Term hereof, whether as a
result of an abatement of such Taxes by legal proceedings, settlement or
otherwise (without Landlord having any obligation to undertake any such
proceedings), Landlord shall promptly pay to Tenant, or credit against the next
accruing payments to be made by Tenant pursuant to this subsection 4.2.1, the
Tenant’s Percentage of the refund (less the proportional pro rata expenses,
including, without limitation, attorneys’ fees and appraisers’ fees, incurred in
connection with obtaining any such refund.

(c) If the Term of this Lease shall commence, or shall end (by reason of
expiration of the Term or earlier termination pursuant to the provisions
hereof), on any date other than the first or last day of the Tax Year, or should
the Tax Year or period of assessment of real estate taxes be changed or be more
or less than one (1) year, as the case may be, then the amount of Tax Excess
payable by Tenant for such year shall be appropriately apportioned on the basis
of daily prorations and adjusted accordingly.

 

-12-



--------------------------------------------------------------------------------

(d) The term “Taxes” shall mean all ad valorem real estate and personal property
taxes, assessments, betterments and other charges and impositions (including,
but not limited to, fire protection service fees and similar charges) levied,
assessed or imposed at any time and from time-to-time during the Term by any
governmental authority upon or against the Property and/or any part thereof, or
taxes in lieu thereof, and in the case of personal property taxes, those taxes
payable with respect to personal property located at and used in connection with
the maintenance and operation of the Property. “Taxes” shall also include all
taxes and payments assessed, levied, imposed or otherwise payable in lieu of the
foregoing, all costs and expenses (including reasonable attorneys fees) incurred
in contesting any of the foregoing, and all other additional types of taxes
assessments, levies, impositions, fees and charges however described or imposed
upon the Property and/or the Landlord with respect to the Property. If, at any
time during the term of this Lease, any tax or excise on rents or other taxes,
however described, are levied or assessed against Landlord with respect to the
Rent reserved hereunder and/or the ownership of the Property, either wholly or
partially in substitution for, or in addition to, ad valorem real estate taxes
assessed or levied on the Property and/or any part thereof, such tax or excise
on rents shall be included in Taxes; provided however, Taxes shall not include
franchise, estate, inheritance, succession, capital levy, transfer, net income
or excess profits taxes assessed on Landlord. Taxes shall include any estimated
payment made by Landlord on account of a fiscal tax period for which the actual
and final amount of taxes for such period has not been determined by the
governmental authority as of the date of any such estimated payment.

 

4.2.2 Personal Property Taxes. Tenant shall pay all taxes, assessments,
betterments and other charges and impositions charged, assessed or imposed upon
the personal property, fixtures and equipment of Tenant in or upon the Premises
prior to the due date thereof.

 

4.2.3 Operating Costs. (a) If for any calendar year during the Term the
Operating Costs exceed the Base Operating Costs, then Tenant shall reimburse
Landlord, as Additional Rent, for Tenant’s Percentage of such excess (such
amount being hereinafter referred to as the “Operating Costs Excess”). Tenant
shall remit to Landlord, on the first day of each calendar month, estimated
payments on account of Operating Costs Excess, in monthly amounts reasonably
estimated by Landlord from time-to-time to be sufficient to provide Landlord, by
the end of the calendar year, a sum equal to the Operating Costs Excess for such
calendar year. If, at the expiration of any respective calendar year the total
of such monthly payments made by Tenant is greater than the actual Operating
Costs Excess for such year, then promptly after the expiration of such calendar
year and the determination of the actual amount of Operating Costs Excess,
Landlord shall pay to Tenant or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.3, the difference; if the total
of such payments is less than the Operating Costs Excess for such year, then
Tenant shall pay the difference to Landlord within not more than thirty
(30) days after the date Landlord furnishes to Tenant an itemized statement of
the Operating Costs Excess. Landlord shall

 

-13-



--------------------------------------------------------------------------------

  deliver the annual statement of actual Operating Costs Excess not later than
one hundred eighty (180) days after the expiration of the respective calendar
year. Any reimbursement for Operating Costs due and payable by Tenant with
respect to periods of less than twelve (12) months shall be equitably prorated.

(b) The term “Operating Costs” shall mean all costs or expenses of every kind
and nature paid or incurred by Landlord in connection with the operation,
cleaning, management, maintenance, repair and upkeep of the Property, including,
without limitation, all costs of maintaining and repairing the Property
(including snow removal, security, operation and repair of heating and
air-conditioning equipment, elevators, lighting and any other building equipment
or systems) and of all repairs and replacements (other than repairs or
replacements for which Landlord has received full reimbursement from
contractors, other tenants of the Building or from others) required or desirable
in order to keep the Property in good working order, repair, appearance and
condition; all costs, including material and equipment costs, for cleaning and
janitorial services to the Building (including window cleaning of the Building);
all premiums and costs of insurance carried by Landlord relating to the
Property; all costs related to provision of heat (including oil, electric, steam
and/or gas), air-conditioning, ventilation, and water (including sewer charges)
and other utilities to the Building (exclusive of reimbursement to Landlord for
any of same received as a result of direct billing to any tenant); payments
under all service contracts relating to the foregoing; all compensation, fringe
benefits, payroll taxes and worker’s compensation insurance premiums related
thereto with respect to any employees (but not above the grade of general
manager) of Landlord or its affiliates or manager engaged in security and
maintenance of the Property; attorneys’ fees and disbursements (exclusive of any
such fees and disbursements incurred in tax abatement proceedings or the
preparation of leases or disputes with tenants) and auditing and other
professional fees and expenses; shuttle services; management fees not in excess
of 3% of gross rent receipts for the Building for the applicable year; fire
protection service fees and similar governmental charges not included in Taxes;
and the portion fairly allocable to the Property of any and all of the foregoing
costs incurred with regard to the operation, maintenance and repair of any
facilities shared by the Property with any other properties.

(c) There shall not be included in such Operating Costs the following:
(1) brokerage fees (including rental fees) related to the operation of the
Building; (2) interest and depreciation charges incurred on the Property;
(3) expenditures made by Tenant with respect to (a) cleaning, maintenance and
upkeep of the Premises, or (b) the provision of electricity to the Premises;
(4) any ground lease rent; (5) costs of leasing space, including advertising and
leasing commissions; (6) costs of services provided by affiliates of Landlord
(other than the management fees set forth above) to the extent such costs exceed
market competitive costs for such services for owner managed buildings;
(7) Capital Expenditures (as hereinafter defined) which are required in order to
cause the Building to comply with Requirements that are effective and applied to
the Building (whether through adoption, promulgation, application,
interpretation or otherwise) as of the date of

 

-14-



--------------------------------------------------------------------------------

this Lease and rent for items which if purchased, rather than rented, would not
be includable in Operating Expenses pursuant to Section 4.2.3(d); (8) bad debt
expenses and payments of principal, interest or mortgage charges, or other costs
of financing or refinancing or brokerage commissions, or the costs of selling,
syndicating, financing, mortgaging or hypothecating Landlord’s interest in the
Property, or the costs of defending any lawsuits with mortgagees; (9) the cost
of repairs or other work caused by any insured casualty or the exercise of the
right of eminent domain, to the extent the Landlord is reimbursed by insurance
awards, rebates or condemnation proceeds; (10) leasing commissions, brokerage
fees, legal fees, advertising costs and disbursements and other expenses
incurred in connection with negotiations or disputes with other tenants or
occupants, or prospective tenants or occupants; (11) the costs of renovating or
otherwise improving, decorating, painting or redecorating premises for other
tenants or other occupants of the Building; (12) any fines or penalties incurred
by Landlord as a result of a violation by Landlord of applicable laws or
governmental rule or authority; (13) costs of installing sculpture, paintings or
other objects of art in common areas, except to the extent required to maintain
the Building in first-class condition; (14) wages, salaries or other
compensation paid to any executive employees above the grade of general manager,
except that if any such employee performs a service which would have been
performed by an outside consultant, the compensation paid to such employee for
performing such service shall be included in Operating Costs; (15) costs or fees
relating to the defense of the title or interest of Landlord in the Property;
(16) income, excess profits, franchise taxes or other taxes assessed on the
income of the Landlord from the Property; (17) costs of maintaining the legal
entity constituting the Landlord; (18) costs of the charitable or political
contributions of the Landlord; (19) costs incurred by Landlord to the extent
that Landlord is reimbursed by third parties; (20) third-party management fees
in excess of the percentage set forth in Section 4.2.3(b) and management fees
paid or charged by affiliates of Landlord in excess of 3% of gross rent
receipts; or (21) fines, penalties or interest to the extent caused by the
negligence or willful misconduct of Landlord or its agents or employees.

(d) If, during the Term of this Lease, Landlord shall replace any capital items
or make any capital expenditures for the Property (collectively, “Capital
Expenditures”), then the “annual charge-off” of such Capital Expenditure shall
be included in Operating Costs for each calendar year in which such Capital
Expenditure is made, and for each subsequent calendar year only if (i) the
Capital Expenditure is reasonably intended to effect savings in Operating Costs,
or (ii) is made to comply with a Requirement which becomes effective (whether
through adoption, promulgation, application, interpretation, or otherwise) after
the date of this Lease. The “annual charge-off” shall be determined by
(i) dividing the original cost of the Capital Expenditure by the number of years
of useful life thereof (which useful life shall be determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item or making of a capital
expenditure); and (ii) adding to such quotient an interest factor computed on
the unamortized balance of such Capital Expenditure based upon an interest rate
reasonably determined by

 

-15-



--------------------------------------------------------------------------------

Landlord as being the interest rate then being charged for long-term mortgages
by institutional lenders on similar properties within the locality in which the
Building is located; provided, however, if Landlord reasonably concludes on the
basis of engineering estimates that such Capital Expenditure will effect savings
in Operating Costs and that such annual projected savings will exceed the annual
charge-off of such Capital Expenditure computed as aforesaid, then the annual
charge-off shall be determined by (i) dividing the original cost of such Capital
Expenditure by the number of years over which the projected amount of such
savings shall fully amortize the cost of such Capital Expenditure; and (ii) by
adding the interest factor, as aforesaid.

(e) If during all or any portion of any year for which Operating Costs are being
computed, less than 95% of the rentable area of the Building is occupied by
tenants, or Landlord does not furnish any particular item(s) of work or service
(which would otherwise constitute an Operating Cost) to any leasable areas of
the Building, then for purposes of calculating Operating Costs for such year,
the actual Operating Costs incurred for such year or portion thereof shall be
reasonably extrapolated by Landlord to be the estimated Operating Costs that
would have been incurred if 95% of the rentable area of the Building had been
occupied by tenants and such item(s) of work and services were being supplied to
tenants occupying 95% of the rentable area of the Building, and for the purposes
of this Section 4.2.3, such extrapolated amount shall be deemed to be the
Operating Costs for such year or portion thereof.

(f) Each statement of Operating Costs delivered to Tenant shall constitute an
account stated between Landlord and Tenant and shall be conclusively binding
upon Tenant, unless Tenant (i) pays to Landlord when due the amount set forth in
such statement, without prejudice to Tenant’s right to dispute such statement,
and (ii) within one hundred eighty (180) days after such statement is sent,
sends a written notice to Landlord objecting to such statement and specifying
the reasons therefor, in which event, upon request, Tenant may, at its sole cost
and expense, audit the books and records pertaining to the Operating Costs for
the subject year. Said audit shall be performed either (i) at a mutually
satisfactory time at Landlord’s offices in Boston, Massachusetts, or (ii) after
physical or electronic delivery to Tenant of the relevant documents. Tenant
agrees that Tenant will not employ, in connection with any such audit or any
dispute under this Lease, any person or entity who is to be compensated in whole
or in part, on a contingency fee basis. In connection with any such audit,
Tenant, such accountants and all consultants and agents of Tenant shall keep all
information confidential and shall execute and deliver to Landlord a
commercially reasonable and mutually acceptable confidentiality agreement,
whereby such parties agree not to disclose to any third party any of the
information obtained in connection with such audit. Tenant shall pay the fees
and expenses relating to such audit, unless it is conclusively determined that
Landlord overstated Operating Costs by more than 5% for such year, in which
event Landlord shall reimburse Tenant for the reasonable out-of-pocket costs
incurred by Tenant in such audit.

 

-16-



--------------------------------------------------------------------------------

4.2.4 Insurance. Tenant shall, at its cost and expense, obtain and maintain
throughout the Term, the following insurance protecting Landlord and all
Landlord Affiliates, as requested by Landlord from time-to-time:

 

  4.2.4.1 Commercial general liability insurance, in the broadest and most
comprehensive form generally available from time-to-time, naming Tenant as
insured, and Landlord, Landlord’s managing agent, the Landlord Affiliates (of
which Tenant has been given notice), and any mortgagee of which Tenant has been
given notice as additional insureds, and indemnifying the parties so named on an
occurrence basis against all claims and demands for death or any injury to
persons or damage to property which may be claimed to have occurred on the
Premises (or the Property, insofar as used by customers, employees, servants or
invitees of the Tenant), in amounts which shall, at the beginning of the Term,
be at least equal to the limits set forth in Section 1.1, and, which, from time
to time during the Term, shall be for such higher limits, if any, as Landlord
determines in its reasonable discretion as are customarily carried in the area
in which the Premises are located on property similar to the Premises and used
for similar purposes.

 

  4.2.4.2 Insurance against loss or damage by fire, and such other risks and
hazards as are insurable under then available standard forms of “all risk”
property insurance policies with extended coverage, insuring all of Tenant’s
furniture, furnishings, fixtures, and equipment, for the full insurable value
thereof or replacement cost value thereof, having a deductible amount, if any,
of not greater than $25,000.00 per annum;

 

  4.2.4.3 During the performance of any Alterations (including the Tenant’s
Work), until completion thereof, builder’s risk insurance on an “all risk” basis
and on a completed value form, for full replacement value covering the interests
of Landlord and Tenant (and their respective contractors and subcontractors),
any superior mortgagee and any superior lessor in all work incorporated in the
Building and all materials and equipment in or about the Premises;

 

  4.2.4.4 Workers’ compensation insurance, in amounts and with coverages as
required by law;

 

  4.2.4.5 Business interruption insurance, which may be included within a
blanket limit covering multiple office locations including the Premises, in
commercially reasonable amounts; and

 

  4.2.4.6 Such other insurance, in such amounts and with such coverages as
Landlord may reasonably require from time to time, provided that such coverages
are consistent with coverages then customarily being required by other landlords
of comparable buildings in Boston, Massachusetts.

 

-17-



--------------------------------------------------------------------------------

  4.2.4.7 All such policies shall be obtained from insurance companies with A.M.
Best ratings of “A-” or better, Class VIII or larger, and with S&P ratings of
“AA” or better. All such insurance companies shall be qualified to do business
and in good standing in the Commonwealth of Massachusetts. All such insurance
companies and the amount of insurance allocated thereto shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld. Tenant
agrees to furnish Landlord with certificates evidencing all such insurance prior
to the beginning of the Term hereof and evidencing renewal thereof at least
thirty (30) days prior to the expiration of any such policy. Each such policy
shall be non-cancelable with respect to the interest of Landlord without at
least ten (10) days prior written notice thereto. In the event provision for any
such insurance is to be by a blanket insurance policy, the policy shall allocate
a specific and sufficient amount of coverage to the Premises.

 

  4.2.4.8 All insurance which is carried by either party with respect to the
Building, the Premises or furniture, furnishings, fixtures, or equipment therein
or alterations or improvements thereto, whether or not required, shall include
provisions which either designate the other party as one of the insured or deny
to the insurer acquisition by subrogation of rights of recovery against the
other party to the extent such rights have been waived by the insured party
prior to occurrence of loss or injury. In the event that extra premium is
payable by either party as a result of this provision, the other party shall
reimburse the party paying such premium the amount of such extra premium. If at
the request of one party, this non-subrogation provision is waived, then the
obligation of reimbursement shall cease for such period of time as such waiver
shall be effective, but nothing contained in this subsection shall derogate from
or otherwise affect releases elsewhere herein contained of either party for
claims. Each party shall be entitled to have certificates of any policies
containing such provisions. Each party hereby waives all rights of recovery
against the other for loss or injury against which the waiving party is
protected by insurance containing such provisions, reserving, however, any
rights with respect to any excess of loss or injury over the amount covered by
such insurance. Tenant shall not acquire as insured under any insurance carried
by or on behalf of the Landlord with respect to the Premises any right to
participate in the adjustment of loss or to receive insurance proceeds and
agrees upon request promptly to endorse and deliver to Landlord any checks or
other instruments in payment of loss in which Tenant is named as payee.

 

4.2.5 Utilities. Tenant shall pay to Landlord, as Additional Rent, the Condenser
Water Charge for condenser water supplied by Landlord pursuant to Section 5.1.1,
the Overtime HVAC Charge for the Overtime HVAC service provided by Landlord
pursuant to Section 5.1.2, and all charges for electricity supplied by Landlord
to the Premises, if any (which may include electricity for ventilation and
cooling, including reheat coils, fan boxes, compressors and refrigerating units
serving the Premises). Tenant shall also pay, to the appropriate third party,
all charges for

 

-18-



--------------------------------------------------------------------------------

  telephone and other utilities or services not supplied by Landlord pursuant to
Sections 5.1, whether designated as a charge, tax, assessment, fee or otherwise,
all such charges to be paid as the same from time to time become due. Except as
otherwise provided in Article 5, it is understood and agreed that Tenant shall
make its own arrangements for the installation or provision of all such
utilities and that Landlord shall be under no obligation to furnish any
utilities to the Premises and shall not be liable for any interruption or
failure in the supply of any such utilities to the Premises.

 

4.3 Late Payment of Rent. If Tenant shall fail to pay any installment of Rent
more than two (2) days after the date that such Rent was due, and if on a prior
occasion in the twelve (12) month period immediately preceding such date Tenant
also failed to pay any installment of Rent more than two (2) days after the date
that such Rent was due, then in addition to the outstanding amounts, Tenant
shall pay Landlord a late payment fee equal to 5% percent of the overdue
payment.

ARTICLE 5

Landlord’s Covenants

 

5.1 Affirmative Covenants. Landlord covenants with Tenant:

 

5.1.1 Condenser Water. To furnish condenser water and a condenser water
connection to the heat pump and related equipment currently installed by Tenant
in the Premises. Tenant shall pay to Landlord the “Condenser Water Charge.” The
“Condenser Water Charge” is currently $650.00 per ton per annum and is subject
to increase by Landlord from time to time.

 

5.1.2 Overtime HVAC. To furnish heating, ventilation and cooling services both
during Normal Business Hours and upon notice from Tenant as provided below, at
times other than during Normal Business Hours (“Overtime HVAC Services”). For
Overtime HVAC Services Tenant shall pay to Landlord the “Overtime HVAC Charge.”
The “Overtime HVAC Charge” is currently $80.00 per hour per floor and is subject
to increase by Landlord from time to time. Overtime HVAC Services shall be
provided for a minimum of two (2) hours and Tenant shall submit a request to
Landlord not less than twenty four (24) hours prior to the commencement of said
Overtime HVAC Services, which request may be made via telephone or email to the
Building manager.

 

5.1.3 Electricity. To furnish electrical service to the Premises. Tenant shall
contract directly with the electricity company furnishing electric service to
the Building for electric service to the Premises. Landlord has installed a
separate meter in the Premises to measure Tenant’s consumption of electricity.
Tenant shall pay all amounts payable to the utility company, on a timely basis,
and in all events prior to the due date thereof. Landlord shall maintain the
meter in good working order and repair. If Tenant fails to pay such charges on a
timely basis, then Landlord may pay such charges directly to the utility company
and Tenant shall reimburse Landlord as additional rent for all amounts expended
by Landlord in connection

 

-19-



--------------------------------------------------------------------------------

  therewith within ten (10) days after receipt of a bill therefor. Tenant shall
at all times comply with the rules and regulations of the utility company
supplying electricity to the Building. Tenant shall not use any electrical
equipment which, in Landlord’s reasonable judgment, would exceed the capacity of
the electrical equipment serving the Premises.

 

5.1.4 Cleaning. To provide cleaning to the Premises (excluding any portions
thereof used for the storage, preparation, service or consumption of food) and
the common areas of the Building substantially in accordance with the Cleaning
Specifications attached hereto as Exhibit D and incorporated herein by this
reference. Notwithstanding the foregoing, Tenant, at Tenant’s expense, shall
cause any portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord, and to be treated against infestation by vermin,
roaches or rodents, on a regular basis. Without limiting the foregoing, except
as set forth above, in no event shall any portion of the Premises (other than a
kitchenette area) be used for the storage, preparation, service or consumption
of food or beverages.

 

5.1.5 Water. To furnish water to the Premises for ordinary cleaning, lavatory
and toilet facilities.

 

5.1.6 Passenger Elevator Service. To furnish passenger elevator service from the
lobby to the Premises.

 

5.1.7 Security and Access. To furnish at least one (1) attendant in the Building
during Normal Business Hours, and a card access control system for access to the
Building and Premises after Normal Business Hours, including, without
limitation, elevator access cards if needed for elevator access to floors.
Tenant understands that except as expressly set forth in this Section 5.1.7,
Landlord will not provide Tenant with any security guards or alarm or security
systems of any kind or nature. Notwithstanding the foregoing, in no event shall
Landlord have any liability or obligation to Tenant arising from any claims for
loss, injury or damage to persons or property in connection therewith. Subject
to reasonable security measures and Force Majeure Events, or when precluded by
casualties or eminent domain events, Tenant and its employees shall have access
to the Building and Premises twenty-four (24) hours per day, seven (7) days per
week, three-hundred-sixty-five (365) days per year during the Term.

 

5.1.8 Repairs. Except as otherwise expressly provided herein, to make such
repairs and replacements to the roof, exterior walls, exterior windows, floor
slabs and other structural components of the Building, and to the common areas,
facilities and plumbing, electrical, heating, ventilating and air-conditioning
systems of the Building (including without limitation such base building
electrical, heating, ventilating and air-conditioning systems that serve the
Building and the Premises) as may be necessary to keep them in good repair and
condition (exclusive of equipment installed by Tenant and except for those
repairs required to be made by Tenant pursuant to Section 6.1.3 hereof, and
repairs or replacements occasioned by any negligence of Tenant, its servants,
agents, customers, contractors, employees, invitees, or licensees).

 

-20-



--------------------------------------------------------------------------------

5.1.9 Telecommunications. To permit Tenant, at its sole cost and expense, to
install in a riser location (or locations) designated by Landlord in its
reasonable discretion, its telecommunications lines, cables and equipment
(“Tenant’s Telecommunications Equipment”). Except with respect to Tenant’s
Telecommunications Equipment installed as part of the Tenant’s Work, which shall
be subject to prior approval by Landlord pursuant to Section 3.3, the capacity,
size, location and dimensions of such risers and of each element of the Tenant’s
Telecommunications Equipment shall be subject to Landlord’s approval, which
approval will not be unreasonably withheld, conditioned or delayed. Tenant’s
Telecommunications Equipment shall be considered to be an Alteration for all
purposes under this Lease, and shall comply with the provisions of Section 6.2.5
and all of the other provisions of this Lease. Tenant shall remove the Tenant’s
Communication Equipment upon the expiration or earlier termination of this
Lease.

 

5.1.10 Property Insurance. To maintain throughout the Term, as the same may be
extended pursuant to section 2.3 of this Lease, property insurance insuring the
Building against loss or damage by fire and other perils covered under so-called
“all risk,” vandalism, malicious mischief coverage, boiler and machinery
coverage and such other insurable hazards and contingencies as are from time to
time normally insured against by owners of comparable first-class multi-tenant
office buildings in the City of Boston, in an amount approximately equal to the
full replacement cost thereof, including, without limitation, builder’s risk
coverage for the Tenant’s Work (subject to such commercially reasonable
deductibles as Landlord may elect from time to time). From time to time upon the
reasonable request of Tenant Landlord shall deliver to Tenant certificates
evidencing all such insurance. All policies of insurance maintained by Landlord
shall contain the same waiver of subrogation provisions for the benefit of
Tenant as Tenant is required to obtain in its insurance policies for the benefit
of Landlord.

 

5.1.11 Representations of Landlord. Landlord represents and warrants to Tenant
as follows: (i) Landlord is the fee simple and record owner of the Property and
the Building, and has the full right, power and authority to execute, deliver
and perform its obligations under this Lease and has obtained all consents and
taken all actions necessary in connection therewith; (ii) there are no mortgages
or ground leases affecting the Property and/or the Building or any portion
thereof, except the mortgage granted to Bank of America, N.A.; and (iii) the
person executing this Lease on behalf of Landlord is authorized to do so.

 

5.2 Interruption. Except as otherwise expressly provided below in this
Section 5.2, Landlord shall have no responsibilities, obligations, or
liabilities for any failure or interruption of any of the above-described
services, or for any failure or inability to make any repairs or replacements,
if such failure, interruption or inability arises out of or results from
emergencies, breakage, accidents, strikes, repairs, inability

 

-21-



--------------------------------------------------------------------------------

  to obtain supplies, labor or materials, or any other causes beyond the
reasonable control of the Landlord. Without limiting the foregoing, in no event
shall Landlord ever be liable to Tenant for any lost profits, or for any
indirect or consequential damages. No failure or omission on the part of the
Landlord to furnish any of the services described in Section 5.1 shall be
construed as an eviction of Tenant, actual or constructive, nor entitle Tenant
to an abatement or reduction of, or offset against, Rent, nor render the
Landlord liable in damages, nor release Tenant from prompt fulfillment of any of
its obligations and covenants under this Lease.

Notwithstanding anything to the contrary contained in this Lease, if Tenant is
unable despite its good faith commercially diligent efforts to use the Premises
for the ordinary conduct of Tenant’s business due solely to (a) an interruption
of an Essential Service (as hereinafter defined) which Landlord is required to
provide hereunder, or (b) Landlord’s breach of an obligation under this Lease to
perform repairs or replacements which results in Landlord’s failure to provide
an Essential Service, in each case other than as a result of casualty or
condemnation and subject to the provisions of Section 11.5, and such condition
continues for a period of longer than ten (10) consecutive business days after
Tenant furnishes a notice to Landlord (the “Abatement Notice”) identifying the
condition and Essential Service which has been interrupted and stating that
Tenant’s inability to use the Premises is solely due to such condition, provided
that (i) Tenant does not actually use or occupy the Premises during such ten
(10) consecutive Business Day period, (it being understood that entry by
Tenant’s employees solely to retrieve files, data, laptops and other equipment
shall not be deemed occupancy hereunder), and (ii) such condition has not
resulted from the negligence or misconduct of Tenant or any Tenant Party, then
Fixed Rent payable on account of the Premises shall be abated on a pro rata per
diem basis for the period (the “Abatement Period”) commencing on the eleventh
(11th) Business Day after Tenant delivers the Abatement Notice to Landlord and
ending on the earlier of (x) the date Tenant reoccupies the Premises, or (y) the
date on which such condition is substantially remedied. “Essential Service”
shall mean the following services, but only to the extent that Landlord is
required to provide such services to Tenant pursuant to the terms of this Lease
and if not provided the absence of such service shall materially and adversely
affect the use of the Premises for the ordinary conduct of Tenant’s business:
HVAC service; electrical service; passenger elevator service; and water and
sewer service. The foregoing rent abatement shall be the sole and exclusive
remedy of Tenant on account of an interruption or lack of an Essential Service
for ten (10) consecutive business days or longer after notice from Tenant as set
forth in this Section 5.2, and Landlord shall have no further liabilities or
obligations to Tenant on account thereof.

 

5.3 Outside Services. If Tenant wishes to obtain “Outside Services” for the
Premises, i.e. services in addition to, or in excess of, the services to be
provided by Landlord as set forth herein, then Tenant shall first obtain the
prior written approval of Landlord (which approval shall not be unreasonably
withheld) for the installation and/or utilization of such Outside Services. For
purposes of this

 

-22-



--------------------------------------------------------------------------------

  Lease, “Outside Services” shall include, but shall not be limited to, cleaning
services, television, so-called “canned music” services, security services, and
the like. In the event Landlord approves the installation and/or utilization of
such Outside Services, such installation and utilization shall be at Tenant’s
sole cost, risk and expense, and Landlord shall have no obligations or
liabilities in connection therewith.

 

5.4 Discontinuance of Electrical Service. Notwithstanding any provision to the
contrary contained in this Article 5, Landlord reserves the right to discontinue
furnishing electricity to Tenant in the Premises on not less than sixty
(60) days notice to Tenant; provided, that, either (a) Landlord discontinues
furnishing electricity to tenants (including Tenant) leasing an aggregate of at
least 60% of the rentable area of the Building, or (b) Landlord is required to
do so by the public utility or pursuant to applicable laws, codes, regulations,
or requirements. If Landlord discontinues furnishing electricity to Tenant, then
this Lease shall continue in full force and effect and shall be unaffected
thereby, except that from and after the effective date of such discontinuance,
Landlord shall not be obligated to furnish electricity to Tenant hereunder. If
Landlord so discontinues furnishing electricity, then Tenant shall arrange to
obtain electricity directly from a utility company serving the Building. All
equipment that may be required to obtain electricity of substantially the same
quantity, quality and character shall be installed by Landlord at the sole cost
and expense of (a) Landlord, if Landlord voluntarily discontinues such service,
or (b) Tenant, if Landlord is compelled to discontinue such service by the
public utility or pursuant to applicable laws, codes, regulations, or
requirements. Landlord shall not voluntarily discontinue furnishing electricity
to Tenant until Tenant is able to receive electricity directly from a utility
company servicing the Building, unless the utility company is not prepared to
furnish electricity to the Premises on the date required as a result of Tenant’s
delay or negligence in arranging for service or Tenant’s refusal to provide the
utility company with a deposit or other security requested by the utility
company, or Tenant’s refusal to take any other action reasonably requested by
the utility company.

ARTICLE 6

Tenant’s Additional Covenants

 

6.1 Affirmative Covenants. Tenant covenants at all times during the Term and for
such additional time (prior or subsequent thereto) as Tenant occupies the
Premises or any part thereof:

 

6.1.1 Perform Obligations. To perform promptly all of the obligations of Tenant
set forth in this Lease; and to pay when due the Fixed Rent, the Additional
Rent, and all other charges, rates and other sums which by the terms of this
Lease are to be paid by Tenant.

 

6.1.2 Use. To use the Premises only for the Permitted Uses (and for no other
purpose or purposes), and to obtain and maintain at all times all licenses and
permits

 

-23-



--------------------------------------------------------------------------------

  necessary or required therefor, at Tenant’s sole expense. Without limiting the
foregoing, Tenant shall deliver to Landlord for its review, copies of all
applications for all such licenses and permits that are issued in connection
with the use and occupancy of the Premises or Alterations proposed by Tenant in
or to the Premises, prior to submission thereof to the applicable governmental
authorities.

 

6.1.3 Repair and Maintenance. To maintain the Premises in first-class, good and
neat order, condition and repair; to perform all routine and ordinary repairs to
the Premises and to any plumbing, heating, electrical, ventilating and
air-conditioning systems located within the Premises, in order to maintain such
systems in good working order, appearance and condition, in all cases reasonable
use and wear thereof and damage by fire or casualty only excepted; to keep all
glass in windows and doors of the Premises (except glass in the exterior windows
of the Building) whole and in good condition with glass of the same quality as
that injured or broken; and to make all necessary repairs to the Premises and/or
the Property arising out of or resulting from misuse or damage by, or neglect or
improper conduct of, Tenant or Tenant’s servants, employees, agents, invitees or
licensees or otherwise, damage by fire or casualty excepted. All repairs and
replacements performed by Tenant shall be in quality and class equal to the
original work. If Tenant fails to perform such obligations and the failure
continues for thirty (30) days after delivery of prior notice to Tenant (except
in the event of an emergency when such notice may be delivered concurrently),
then Landlord may elect, at the expense of Tenant, to perform all such cleaning
and maintenance, and to make any such repairs or to repair any damage or injury
to the Premises and/or the Property caused by moving property of Tenant into or
out of the Premises, or by the installation or removal of furniture or other
property, or by misuse by, or neglect, or improper conduct of, Tenant or
Tenant’s servants, employees, agents, contractors, customers, patrons, invitees,
or licensees.

 

6.1.4 Compliance with Law. To make all repairs, alterations, additions or
replacements to the Premises required by any law, code, ordinance, order, or
regulation of any public or governmental authority; to keep the Premises
equipped with all safety appliances so required; and to comply with the orders
and regulations of all governmental authorities with respect to zoning,
building, fire, health and other codes, regulations, ordinances or laws
applicable to the Premises, except that Tenant may defer compliance so long as
the validity of any such law, ordinance, order or regulations shall be contested
by Tenant in good faith and by appropriate legal proceedings, if Tenant first
gives Landlord appropriate assurance or security against any loss, cost or
expense on account thereof; provided, however, that Tenant shall not be
obligated to make any structural Alterations or Alterations to the building
systems unless the need for such Alterations arises out of or results from
(i) the specific manner and nature of Tenant’s use or occupancy of the Premises,
as distinguished from general office use, (ii) Alterations made by Tenant, or
(iii) a breach by Tenant of any of the provisions of this Lease. Without
limiting the foregoing, within the Premises, and with respect to all means of
access and egress to and from the Premises (including all entrances and
doorways), Tenant shall be responsible for compliance with the ADA.

 

-24-



--------------------------------------------------------------------------------

6.1.5 Indemnification. To the maximum extent permitted by law, to indemnify and
hold harmless Landlord and all Landlord Affiliates, and to exonerate, indemnify
and hold harmless Landlord and all Landlord Affiliates from and against any and
all claims, actions, proceedings, judgments, obligations, liabilities, costs,
expenses (including, without limitation, reasonable attorneys’ fees), and
penalties (collectively, “Claims”) asserted by or on behalf of any person, firm,
corporation or public authority (i) arising out of or resulting from any injury,
death, damage or loss to any person or property in or upon the Premises and/or
the Property (or any part thereof), which Claims arise out of or result from the
use or occupancy of the Premises by Tenant or by any person claiming by, through
or under Tenant (including, without limitation, all contractors, agents,
patrons, employees, invitees, and customers of Tenant), or (ii) arising out of
or resulting from (a) any delivery to or service supplied to the Premises other
than services supplied by or on behalf of Landlord, or (b) anything whatsoever
done on the Premises, excepting, in each case, only to the extent caused by the
negligence or willful misconduct of Landlord, its agents, servants or employees.
Without limiting the foregoing, if any action or proceeding is brought against
Landlord and/or any Landlord Affiliates by reason of any such Claim, upon notice
from Landlord and at Tenant’s expense, Tenant shall resist or defend all such
actions or proceedings and employ counsel therefor reasonably satisfactory to
and approved in advance by Landlord, such approval not to be unreasonably
withheld, conditioned or delayed.

 

6.1.6 Landlord’s Right to Enter. To permit Landlord and its agents to enter into
and examine the Premises at reasonable times and to make repairs to the Premises
and/or the Building, and during the last fifteen (15) months of the Term, to
show the Premises and/or the Building. Landlord shall provide reasonable prior
notice of such entry (which notice may be verbal), except in the event of
emergencies when no such prior notice shall be required but notice shall be
provided to Tenant as soon as reasonably practicable following such entry.
Tenant shall provide Landlord with copies of keys and a means of access to
Tenant’s security system as may be necessary for such entry by Landlord.

 

6.1.7 Personal Property at Tenant’s Risk. All of the furnishings, fixtures,
equipment, effects and property of every kind, nature and description of Tenant
and of all persons claiming by, through or under Tenant which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming by, through or under Tenant, may be on the Premises, shall be at the
sole risk and hazard of Tenant or such other person, excepting only to the
extent such damage is caused by the negligence or misconduct of Landlord. If the
whole or any part of such personal property shall be destroyed or damaged by
fire, water or otherwise, or by the leakage or bursting of water pipes, steam
pipes, or other pipes, or by theft or from any other cause, then to the maximum
extent permitted by law, Landlord shall have no liabilities or obligations as a
result thereof and no

 

-25-



--------------------------------------------------------------------------------

  part of such loss or damage is to be charged to or to be borne by Landlord,
excepting only to the extent such damage is caused by the negligence or
misconduct of Landlord.

 

6.1.8 Payment of Landlord’s Costs of Enforcement. To pay on demand all
reasonable expenses (including, without limitation, reasonable attorneys’ fees)
incurred from time-to-time by Landlord, in enforcing any obligation of Tenant
under this Lease, or in curing any breach or default by Tenant under this Lease.

 

6.1.9 Yield Up. (a) To yield up and surrender possession of the Premises to
Landlord at the expiration of the Term or earlier termination of this Lease; to
surrender all keys to the Premises; to remove all of its trade fixtures and
personal property from the Premises; to remove all Tenant’s Telecommunications
Equipment and wires and cables installed by or on behalf of Tenant; to remove
such Specialty Alterations installed in the Premises after the Date of this
Lease as Landlord may request in accordance with the provisions of this
Section 6.1.9 and all Tenant’s signs wherever located; to repair all damage
caused by such removal and to yield up the Premises (including all installations
and improvements made by Tenant, except for trade fixtures and such of such
installations or improvements as Landlord shall request Tenant to remove),
broom-clean and in the same good order and repair in which Tenant is obliged to
keep and maintain the Premises by the provisions of this Lease. Any property not
so removed shall be deemed abandoned and, if Landlord so elects, deemed to be
Landlord’s property, and may be retained or removed and disposed of by Landlord
in such manner as Landlord shall determine. Tenant shall reimburse Landlord for
the entire cost and expense incurred by it in effecting the removal and
disposition of property which was required to be removed by Tenant pursuant to
this Lease, and in making any repairs and replacements to the Premises after
surrender thereof by Tenant.

Without limiting the foregoing, concurrent with the review of the applicable
Construction Documents in connection with a Change Order or, upon request of
Tenant, concurrent with the review of other plans and specifications in
connection with any Alterations, Landlord will notify Tenant as to which of the
proposed installations and improvements constitute Specialty Alterations which
Tenant will be required to remove at the expiration of the Term provided that
Tenant shall include the following legend in capitalized and bold type displayed
prominently on the top of the first page of Tenant’s notice delivered
concurrently with such plans and specifications: “IF LANDLORD FAILS TO NOTIFY
TENANT AT THE TIME LANDLORD APPROVES THESE PLANS AND SPECIFICATIONS THAT ANY
ALTERATIONS SHOWN THEREON ARE SPECIALTY ALTERATIONS (AS DEFINED IN THE LEASE),
LANDLORD MAY NOT REQUIRE TENANT TO REMOVE SUCH SPECIALTY ALTERATIONS AT THE END
OF THE TERM OF THE LEASE.”

(b) If the Tenant remains in the Premises beyond the expiration of the Term or
earlier termination of this Lease, such holding over shall be without right and

 

-26-



--------------------------------------------------------------------------------

shall not be deemed to create any tenancy, but the Tenant shall be a tenant at
sufferance only at the rent set forth in this Section 6.1.9(b) and otherwise
upon the terms and conditions set forth in this Lease. If possession of the
Premises (or any part thereof) is not surrendered to Landlord on the expiration
or earlier termination of this Lease, then (i) Tenant shall pay to Landlord for
each month (or any portion thereof) prior to the date on which Tenant actually
surrenders possession of the Premises, a sum equal to one hundred and fifty
percent (150%) of the Fixed Rent, Additional Rent, and other charges payable
under this Lease as of the day immediately preceding the date of expiration or
earlier termination of this Lease, and (ii) if possession of the Premises (or
any part thereof) is not surrendered to Landlord by the date which is ninety
(90) days after the expiration or earlier termination of this Lease, then Tenant
also shall indemnify and hold harmless Landlord from and against all damages
(direct, consequential, or indirect) arising out of or resulting from such
holding over.

 

6.1.10 Rules and Regulations. To comply with the Rules and Regulations set forth
in Exhibit E, and with all reasonable Rules and Regulations as may be adopted
from time-to-time by Landlord (the “Rules and Regulations”) and of which Tenant
has received notice. Landlord agrees to enforce such Rules and Regulations in a
nondiscriminatory fashion, except where differing circumstances justify
different treatment; however, Landlord shall not be liable to Tenant for the
failure of any other tenant(s) of the Building to comply with such Rules and
Regulations. In the event of any conflict or inconsistency between the Rules and
Regulations (whether included in Exhibit E or later adopted) and the terms and
conditions of this Lease, the terms and conditions of this Lease shall govern
and control.

 

6.1.11 Estoppel Certificates. Within not more than fifteen (15) days after
request by Landlord, to execute, acknowledge and deliver to Landlord an estoppel
certificate in writing in the form reasonably required by Landlord, certifying
as to all or any of the following: (i) that this Lease is unmodified and in full
force and effect (or, if there have been any modifications stating such
modifications), (ii) whether the Term has commenced and Fixed Rent and
Additional Rent have become payable hereunder and, if so, the dates to which
they have been paid, (iii) whether or not, to Tenant’s knowledge, Landlord is in
default in performance of any of the terms of this Lease, and, if so, specifying
such defaults, (iv) whether Tenant has accepted possession of the Premises,
(v) whether Tenant has made any claim against Landlord under this Lease and, if
so, the nature thereof and the dollar amount, if any, of such claim,
(vi) whether Tenant claims any offsets or defenses against enforcement of any of
the terms of this Lease, and, if so, setting them forth in reasonable detail,
and (vii) such further information with respect to Lease and/or the Premises as
Landlord may reasonably request and is customary in estoppel certificates
provided to landlords, buyers and/or lenders. Any such statement delivered
pursuant to this subsection 6.1.11 may be relied upon by Landlord, any
prospective purchaser or mortgagee of the Premises, or any prospective assignee
of such mortgage. Tenant shall also deliver to Landlord such financial
information as may be reasonably required by Landlord to be provided to any
mortgagee or prospective purchaser of the Property; provided,

 

-27-



--------------------------------------------------------------------------------

  however, Landlord shall exercise good faith reasonable efforts to keep such
financial information confidential and, prior to the delivery of any of Tenant’s
financial information to such prospective purchasers, mortgagees or assignees of
any mortgage, require such prospective purchasers, mortgagees or assignees of
any mortgage to sign a commercially reasonable confidentiality agreement with
respect to such confidential information.

 

6.1.12 Landlord’s Expenses Re Consents. To reimburse Landlord promptly upon
demand for all reasonable legal fees and expenses incurred by Landlord in
connection with all requests made by Tenant for consents or approvals hereunder.

 

6.1.13 Outside Sales, etc. Not to (i) solicit sales, place signs, place or
maintain any articles in any area of the Property outside of the Premises, or in
the lobbies or on the sidewalks, corridors or other common areas of the
Building, nor (ii) receive or ship articles of any kind outside the designated
loading areas for the Premises, nor (iii) permit the parking of vehicles so as
to interfere with the use of any driveway, corridor, footwalk, parking area,
street or other common area of the Building.

 

6.1.14 Fire Extinguishers, etc. To maintain automatic, non-toxic, dry chemical
fire extinguishing devices approved by the Fire Insurance Rating Organization
having jurisdiction over the Premises, and if gas is used in the Premises,
suitable gas cut-off devices (manual and automatic).

 

6.1.15 Receipt and Delivery. To receive and deliver goods and merchandise only
through the loading dock designated from time to time by Landlord, during
ordinary weekday business hours (except for Saturday deliveries by overnight
courier firms such as Federal Express), and to cause all messenger and small
scale deliveries to be made through the Building security desk, all in
accordance with Landlord’s rules and regulations therefor. Without limitation,
no “hand trucks” shall be used in the lobby areas of the Building.

 

6.1.16 Security Measures. To maintain order and decorum in and around all
portions of the Premises, and if auxiliary security personnel shall reasonably
be required to maintain such order and decorum the same shall be provided by and
at the expense of Tenant whenever requested by Landlord.

 

6.2 Negative Covenants. Tenant covenants and agrees, at all times during the
Term and during such additional times (prior or subsequent thereto) as Tenant
occupies the Premises or any part thereof:

 

6.2.1

Assignment and Subletting. (a) Not to assign, transfer, mortgage or pledge this
Lease or to sublease (which term shall be deemed to include the granting of
concessions and licenses and the like) all or any part of the Premises or suffer
or permit this Lease or the leasehold estate hereby created or any other rights
arising under this Lease to be assigned, transferred or encumbered, in whole or
in part, whether voluntarily, involuntarily or by operation of law, or permit
the occupancy of the Premises by anyone other than Tenant, without the prior
written consent of

 

-28-



--------------------------------------------------------------------------------

  Landlord in each instance. In the event Tenant desires to assign this Lease or
sublet any portion or all of the Premises, Tenant shall notify Landlord in
writing of Tenant’s intent to so assign this Lease or sublet the Premises, which
notice shall be accompanied by (a) with respect to an assignment of this Lease,
the date Tenant desires the assignment to be effective, and (b) with respect to
a sublet of all or a part of the Premises, (i) the material business terms on
which Tenant would sublet such premises, and (ii) a description of the portion
of the Premises to be sublet. Each such notice shall be deemed an offer from
Tenant to Landlord whereby Landlord shall be granted the right, at Landlord’s
option, (1) to suspend this Lease with respect to such space as Tenant proposes
to sublease (the “Partial Space”), upon the terms and conditions hereinafter set
forth, or (2) if the proposed transaction is an assignment of this Lease or a
subletting of fifty percent (50%) or more of the rentable square footage of the
Premises for a sublease term that expires later than twelve (12) months prior to
the Expiration Date, to terminate this Lease with respect to the entire
Premises. Such option may be exercised by notice from Landlord to Tenant within
ten (10) business days after Landlord’s receipt of Tenant’s notice. If Landlord
exercises its option to terminate this Lease as to the entire Premises, or to
suspend this Lease as to a Partial Space, pursuant to the foregoing provisions,
then (a) this Lease shall end and expire, or be suspended, with respect to all
or a portion of the Premises, as the case may be, on the date that such
assignment or sublease was to commence (as if such date were the expiration date
of the Term hereof), (b) Rent shall be apportioned, paid or refunded as of such
date and Tenant’s Percentage shall be appropriately adjusted, (c) Tenant, upon
Landlord’s request, shall enter into an amendment of this Lease ratifying and
confirming such termination or suspension, and setting forth any appropriate
modifications to the terms and provisions hereof, (d) Landlord shall be free to
lease the Premises, or the portion thereof as to which such termination or
suspension shall be effective, or any part thereof, to any person or persons,
including, without limitation, to Tenant’s prospective assignee or subtenant,
and (e) if the termination is only as to a Partial Space, Tenant shall be liable
for all costs and expenses of segregating the Partial Space from the remaining
Premises, and for the costs of separately demising the Partial Space from the
remaining Premises. If Landlord does not elect to terminate or suspend this
Lease as aforesaid, then Landlord’s consent shall not be unreasonably withheld
to such assignment or subletting, provided that the following conditions are
met:

(i) the proposed assignee or subtenant is not then, and has not within the
twelve (12) months immediately preceding such request, been a tenant in the
Building or an entity with whom Landlord is dealing or has dealt within such
twelve (12) month period regarding the possibility of leasing space in the
Building;

(ii) Tenant is not in default under this Lease beyond any applicable grace
period;

(iii) the assignee or subtenant shall use the Premises only for the Permitted
Uses; and

(iv) the form and substance of the proposed sublease or instrument of assignment
is reasonably satisfactory to Landlord.

 

-29-



--------------------------------------------------------------------------------

Tenant shall furnish Landlord with any information reasonably requested by
Landlord to enable Landlord to determine whether the proposed assignment or
subletting complies with the requirements contained herein, including, without
limitation, financial statements relating to the proposed assignee or subtenant,
which Landlord shall keep confidential.

(b) Tenant shall, promptly after Landlord’s request therefor, reimburse
Landlord, as Additional Rent, for all reasonable legal fees and expenses
incurred by Landlord in connection with any request by Tenant for such consent
provided, however, with respect to each proposed sublease or assignment Tenant
shall not be obligated to reimburse Landlord for more than $3,500.00 on account
of such costs and expenses, unless such sublease or assignment does not occur in
the ordinary course of business (e.g. is in connection with a bankruptcy or
reorganization of Tenant) or involves an amendment to this Lease or other
additional documentation (other than a customary Landlord’s consent to sublease
or assignment agreement), or if Landlord provides unusual or extraordinary
services in connection therewith. If Landlord consents thereto, no such
subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder, and no consent to any subletting or assignment in
a particular instance shall be deemed to be a waiver of the obligation to obtain
the prior written consent of Landlord for any other subletting or assignment. If
Tenant has not executed and delivered to Landlord an assignment or sublease
within one hundred eighty (180) days after Landlord’s election not to terminate
or suspend the Term hereof pursuant to the provisions of Section 6.2.1(a) above,
then Tenant shall submit an additional notice to Landlord, and Landlord shall
again have the right to terminate the Term in the case of a proposed assignment
or to suspend this Lease pro tanto for the period and with respect to the space
involved in the case of a proposed subletting, in accordance with the provisions
of Section 6.2.1(a) as if Landlord’s prior election not to do so had not been
made.

(c) If Tenant shall enter into any assignment of this Lease or any sublease of
all or any portion of the Premises, and in connection with any such assignment
or sublease Tenant receives rent or other consideration, either initially or
over the term of the assignment or sublease, in excess of the Rent payable by
Tenant hereunder, or in case of any sublease of part of the Premises in excess
of the Rent fairly allocable to such part of the Premises (after first deducting
Tenant’s reasonable actual out-of-pocket costs for construction of improvements
in connection with said sublease and the reasonable third-party fees and
expenses for brokerage, advertising, architectural, and legal services actually
incurred by Tenant in connection with such assignment or sublease), amortized
over the term of the assignment or sublease, then Tenant shall pay to Landlord,
promptly after receipt thereof, as Additional Rent, fifty percent (50%) of the
excess of each such payment of rent or other consideration received by Tenant.
Within sixty (60) days after Landlord’s consent to such assignment or sublease
(or if Landlord’s consent

 

-30-



--------------------------------------------------------------------------------

is not required hereunder, within such sixty (60) days after the date of such
assignment or sublease), Tenant shall deliver to Landlord a complete list of
Tenant’s reasonable third-party brokerage fees, legal fees and architectural
fees paid or to be paid in connection with such transaction, together with a
list of all of Tenant’s personal property to be transferred to such assignee or
sublessee. Tenant shall deliver to Landlord evidence of the payment of such fees
promptly after the same are paid.

(d) If Tenant is a corporation, the transfer by one or more transfers, directly
or indirectly, by operation of law or otherwise, of a majority of the stock of
Tenant shall be deemed a voluntary assignment of this Lease; provided, however,
that the provisions of this subsection (d) shall not apply to the transfer of
shares of stock of Tenant if and so long as the voting of stock of Tenant is
publicly traded on a nationally recognized stock exchange. For purposes of this
subsection (d) the term “transfers” shall be deemed to include the issuance of
new stock or of treasury stock which results in a majority of the stock of
Tenant being held by a person or persons that do not hold a majority of the
stock of Tenant on the date hereof. If Tenant is a partnership, the transfer (by
one or more transfers) of a majority interest in the partnership shall be deemed
a voluntary assignment of this Lease. If Tenant is a limited liability company,
trust, or any other legal entity, the transfer (by one or more transfers) of a
majority of the beneficial ownership interests in, or the right(s) to manage
and/or direct the operations of, such entity, however characterized, shall be
deemed a voluntary assignment of this Lease.

(e) Any assignment or transfer, whether made with Landlord’s consent or without
Landlord’s consent because Landlord’s consent is not required pursuant to the
applicable provisions of this Section 6.2.1, if and to the extent permitted
hereunder, shall not be effective unless and until the assignee or transferee
executes, acknowledges and delivers to Landlord an agreement in form and
substance satisfactory to Landlord whereby the assignee (A) assumes Tenant’s
obligations under this Lease (including, without limitation, the obligation to
continue to operate for the Permitted Use), and (B) agrees that, notwithstanding
such assignment or transfer, the provisions of this Section 6.2.1 shall be
binding upon it with respect to all future assignments and transfers.

(f) Notwithstanding the foregoing provisions, Landlord’s prior consent shall not
be required for an assignment of this Lease in connection with transactions with
an entity which acquires all or substantially all of the assets of or ownership
interests in Tenant, or into or with which Tenant is merged or consolidated so
long as: (i) such entity shall agree with Landlord to be bound by all of the
obligations of Tenant hereunder; (ii) such assignment shall not relieve Tenant
of any of its obligations hereunder; and (iii) such transfer was made for a
legitimate independent business purpose and not for the purpose of transferring
this Lease.

(g) Notwithstanding the foregoing provisions, Landlord’s prior consent shall not
be required for an assignment of this Lease or a sublease of all or a portion of
the Premises to an Affiliate of Tenant (but only for such period of time as such

 

-31-



--------------------------------------------------------------------------------

Person remains an Affiliate of Tenant), it being agreed that the subsequent
transfer of control, or any other transaction(s) having the overall effect that
such Person ceases to be such an Affiliate of Tenant, shall be treated as if
such transfer or transaction(s) were, for all purposes, an assignment of this
Lease to a third party not an Affiliate of Tenant governed by the provisions of
subsection (a). “Affiliate” shall mean any entity (i) of which Tokai
Pharmaceuticals, Inc. possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such entity, or (ii) of
which Tokai Pharmaceuticals, Inc. owns not less than fifty percent (50%) of the
ownership interests; provided, however, the subsequent sale or transfer of stock
or ownership interests having the overall effect that Tokai Pharmaceuticals,
Inc. no longer holds fifty percent (50%) or more of the ownership interests of
such entity shall be treated as if such sale, transfer or other transaction(s)
were for all purposes, an assignment of this Lease. Any assignee or sublessee
pursuant to a transaction described in Section 6.2.1(f) or (g) shall be a
“Permitted Assignee.”

(h) The joint and several liability of Tenant and any successors-in-interest of
Tenant and the due performance of Tenant’s obligations under this Lease shall
not be discharged, released or impaired by any agreement or stipulation made by
Landlord, or any grantee or assignee of Landlord, extending the time, or
modifying any of the terms and provisions of this Lease, or by any waiver or
failure of Landlord, or any grantee or assignee of Landlord, to enforce any of
the terms and provisions of this Lease. The listing of any name other than that
of Tenant on the doors of the Premises, the Building directory or elsewhere
shall not vest any right or interest in this Lease or in the Premises, nor be
deemed to constitute Landlord’s consent to any assignment or transfer of this
Lease or to any sublease of the Premises or to the use or occupancy thereof by
others. Any such listing shall constitute a privilege revocable in Landlord’s
discretion by notice to Tenant.

(i) Notwithstanding the foregoing, the prior consent of Landlord shall not be
required with respect to, and the provisions of Section 6.2.1 shall not apply
to, occupancy agreements entered into by Tenant with its clients and customers
(“Approved Users”) for the temporary occupancy of space within the Premises,
provided that (a) Tenant does not separately demise such space and the Approved
Users utilize, in common with Tenant, common entryways to the Premises as well
as shared central services, such as reception, photocopying and the like;
(b) the Approved Users shall not occupy, in the aggregate, more than 20% of the
Rentable Area in the Premises; (c) the Approved Users occupy space in the
Premises for the Permitted Uses and for no other purpose; and (d) if requested
by Landlord, Tenant notifies Landlord, in writing, of the identity of any such
Approved Users prior to occupancy of the Premises by such Approved Users. If any
Approved Users occupy any portion of the Premises as described herein, (i) the
Approved Users shall comply with all provisions of this Lease, and a default by
any Approved User shall be deemed a default by Tenant under this Lease; (ii) all
notices required to be provided by Landlord under this Lease shall be forwarded
only to Tenant in accordance with the terms of this Lease and in no

 

-32-



--------------------------------------------------------------------------------

event shall Landlord be required to send any notices to any Approved Users;
(iii) in no event shall any use or occupancy of any portion of the Premises by
any Approved User release or relieve Tenant from any of its obligations under
this Lease; (iv) the Approved Users shall be deemed to be contractors of Tenant
for purposes of Tenant’s indemnification obligations set forth in this Lease;
and (v) in no event shall the occupancy of any portion of the Premises by
Approved Users be deemed to create a landlord/tenant relationship between
Landlord and such Approved Users, and, in all instances, Tenant shall be
considered the sole tenant under this Lease notwithstanding the occupancy of any
portion of the Premises by the Approved Users.

 

6.2.2 Nuisance. Not to permit or cause any offensive odors or vibrations to be
emitted from the Premises. Not to injure, deface or otherwise harm the Premises
or the Property (or any part thereof), nor to commit any nuisance; nor permit in
the Premises any vending machine (except as used for the sale of merchandise to
employees and guests of Tenant) or kerosene, gasoline, or inflammable or
combustible or explosive fluid or chemical substance (other than limited
quantities of such materials or substances reasonably necessary for the
operation or maintenance of office equipment or limited quantities of cleaning
fluids and solvents required in Tenant’s normal operations in the Premises); nor
permit any cooking to such extent as requires special exhaust venting or in
violation of the Rules and Regulations; nor permit the emission of any
objectionable noise or odor; nor permit use of any telecommunications or other
equipment which interferes with the use and enjoyment by any other tenant of the
Building of its demised premises; nor make, allow or suffer any waste; nor make
any use of the Premises which is improper, offensive or contrary to any law or
ordinance or which will invalidate any of Landlord’s insurance or cause any
increase above normal insurance premiums on the Building; nor conduct any
auction, fire, “going out of business” or bankruptcy sales.

 

6.2.3

Hazardous Wastes and Materials. Not to (i) cause or permit any Hazardous
Materials to be used, handled, generated, stored or disposed of on, under or
above, or transported to or from, the Premises, and/or (ii) cause or permit any
of the employees, agents, contractors, licensees, customers, or invitees of
Tenant to use, handle, generate, store, or dispose of on, under, or above, or
transport to or from, any other portion of the Property (collectively,
“Hazardous Materials Activities”). Nothing contained herein shall be deemed to
prevent Tenant from using de minimus quantities of commercially available
cleaners and office supplies which are customarily used in the ordinary course
of first-class business office operations, which cleaners and/or office supplies
contain Hazardous Materials; provided that, Tenant shall use such cleaners
and/or office supplies in strict compliance (at Tenant’s sole cost and expense)
with all applicable laws, and shall use all necessary and appropriate
precautions to prevent any spill, discharge, release or exposure to persons or
property. Landlord shall not be liable to Tenant for any loss, cost, expense,
claim, damage or liability arising out of any Hazardous Materials Activities by
Tenant, or by Tenant’s employees, agents, contractors, licensees, customers or
invitees, whether or not consented to by

 

-33-



--------------------------------------------------------------------------------

  Landlord. Tenant shall indemnify, defend with counsel acceptable to and
approved by Landlord, and hold Landlord and all Landlord Affiliates harmless
from and against any and all losses, costs, expenses (including, without
limitation, all reasonable attorneys fees), claims, damages, obligations and
liabilities arising out of: (i) any Hazardous Materials Activities on the
Premises first occurring after the Commencement Date, whether or not consented
to by Landlord; (ii) any Hazardous Materials Activities by Tenant, Tenant’s
employees, agents, contractors, licensees, customers or invitees or anyone
claiming by, through or under Tenant, wherever occurring; and (iii) any
contamination, claim of contamination, loss or damage, or the like arising out
of or resulting from the foregoing. For purposes hereof, “Hazardous Materials”
shall include but not be limited to substances defined as “hazardous
substances,” “toxic substances” or “hazardous wastes” or “oil” in any local,
state or federal law, rule, regulation or ordinance (collectively,
“Environmental Law(s)”). If Landlord consents to any Hazardous Materials
Activities, prior to using, storing or maintaining any Hazardous Materials on or
about the Premises, Tenant shall provide Landlord with a list of the types and
quantities thereof, and shall update such list from time-to-time as necessary
for continued accuracy. Tenant shall also provide Landlord with a copy of any
Hazardous Materials inventory statement and any updates thereof required by any
applicable Environmental Laws. If Tenant’s activities violate or create a risk
of violation of any Environmental Law or cause a spill, discharge, release or
exposure to any persons or property, Tenant shall cease such activities
immediately. Tenant shall immediately notify Landlord both by telephone and in
writing of any spill, discharge, release or exposure of Hazardous Materials in
or about the Premises, or of any condition in or about the Premises constituting
an “imminent hazard” under any Environmental Laws. Landlord, Landlord’s
representatives and employees may enter the Premises during the Term to inspect
Tenant’s compliance herewith, and may disclose any spill, discharge, release, or
exposure or any violation of any Environmental Laws to any applicable
governmental agencies or authorities.

 

6.2.4 Floor Load; Heavy Equipment. Not to place a load upon any floor of the
Premises exceeding the floor load per square foot area which Landlord reasonably
determines the floor is adequate to carry, and in no event, in excess of that
allowed by law. Landlord reserves the right to reasonably prescribe the weight
and position of all heavy business machines and equipment, including safes,
which shall be placed so as to distribute the weight. Business machines and
mechanical equipment which cause vibration or noise shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient to absorb and
prevent vibration, noise and annoyance. Tenant shall not move any safe, heavy
machinery, heavy equipment, freight or fixtures into or out of the Premises
except in such manner and at such time as Landlord shall reasonably authorize in
each instance.

 

6.2.5

Improvements, Alterations and Additions. (a) Not to make any installations,
improvements, alterations or additions (collectively, “Alterations”) in, to or
on the Premises, nor the installation or modification of any locks or security
devices,

 

-34-



--------------------------------------------------------------------------------

  without on each occasion obtaining the prior written consent of Landlord.
Notwithstanding the foregoing, Landlord’s prior written consent shall not be
required in connection with usual and customary interior decorative or cosmetic
Alterations that satisfy the following criteria: (i) the Alteration is of a
decoration or cosmetic nature such as wallpapering, painting, carpeting or
installation of artwork, (ii) the Alteration is non-structural and does not
affect the Building Systems, (iii) the Alteration affects only the Premises and
is not visible from outside of the Premises or the Building, (iv) the Alteration
will not adversely affect any service furnished by Landlord to Tenant or to any
other tenant of the Building, (v) the Alteration does not require work to be
performed inside the walls, above the ceiling, or below the floor of the
Premises, and (vi) the Alteration is in compliance with, and does not cause any
violations of, all applicable laws, codes, ordinances, by-laws, and
requirements. All Alterations (excepting only decorative Alterations) shall be
performed pursuant to plans and specifications approved by Landlord in advance
in each instance and by contractors approved by Landlord in its reasonable
discretion. All Alterations shall be performed in a manner and fashion so as to
minimize interference with the other tenants and occupants of the Building, with
Landlord and Landlord’s operations in the Building and with other labor working
on the Premises and/or the Property (or any part thereof). Tenant shall pay
promptly when due the entire cost and expense of all Alterations to the Premises
undertaken by Tenant and in any event shall cause the Premises at all times to
be free of liens for labor and materials. All Alterations performed by Tenant
shall be performed in a good and workmanlike manner, employing materials of the
highest quality and in compliance with all applicable Requirements. To the
maximum extent permitted by law, Tenant shall indemnify and hold harmless
Landlord and all Landlord Affiliates from (i) any personal injury, death, damage
or loss to any person or property arising out of or resulting from any
Alterations undertaken by Tenant, and (ii) any liabilities and/or obligations
for any and all liens or encumbrances filed against the Property or any part
thereof or interest therein arising out of or resulting from the Alterations
performed by Tenant. Tenant, at its expense, shall procure the discharge or
bonding of all such liens and encumbrances within thirty (30) days after the
filing of any such lien or encumbrance against the Premises and/or the Property
or any part thereof. If Tenant shall fail to cause any such lien or encumbrance
to be discharged or bonded within such thirty (30) day period, then, in addition
to any other right or remedy, Landlord may, but shall not be obligated to,
discharge the same either by paying the amount claimed to be due or by deposit
or bonding proceedings, and in any such event Landlord shall be entitled, if it
elects, to compel the prosecution of an action for the foreclosure of such lien
and to pay the amount of the judgment in favor of the lien with interest, costs
and allowances. Without limiting the foregoing, any amount so paid by Landlord,
and all costs and expenses incurred by Landlord in connection therewith, shall
constitute Additional Rent under this Lease and shall be paid by Tenant to
Landlord within ten (10) days after demand.

(b) Prior to commencing any Alterations, Tenant shall, at Tenant’s sole cost and
expense: (i) secure all licenses, permits and approvals required by any

 

-35-



--------------------------------------------------------------------------------

governmental authorities in connection therewith; (ii) deliver to Landlord a
statement of the names of all of its contractors and subcontractors, and the
estimated costs of all labor and material to be furnished by them; (iii) furnish
to Landlord reasonably satisfactory evidence of the insurance coverages
maintained by Tenant in accordance with the requirements of Section 4.2.4 of
this Lease; and (iv) cause each contractor to carry (A) workers’ compensation
insurance in statutory amounts and employer’s liability insurance with limits of
not less than $500,000.00 per accident covering all the contractor’s and
subcontractor’s employees, (B) commercial general liability insurance, including
completed operations coverage, for a period of not less than one (1) year beyond
completion of the work that the contractor/subcontractor performs, with such
limits as Landlord may reasonably require but in no event less than
$5,000,000.00 per occurrence, and (C) automobile liability insurance with such
limits as Landlord may reasonably require, but in no event less than
$1,000,000.00 combined single limit per accident, with liability coverage of not
less than $4,000,000.00 (for a total of $5,000,000.00 in an umbrella liability
policy). All such insurance coverages (i) shall be written by companies duly
licensed in the Commonwealth of Massachusetts and reasonably approved by
Landlord, (ii) shall name Landlord, all Landlord Affiliates requested by
Landlord, and Tenant as additional insureds, as their respective interests may
appear, as well as their respective contractors and subcontractors, (iii) shall
contain a waiver of subrogation provision in favor of Landlord and all such
Landlord Affiliates, and (iv) shall provide primary coverage as to any other
coverage maintained by any insured other than Tenant. Tenant shall deliver to
Landlord certificates of all such insurance before Tenant begins any
Alterations.

(c) Landlord may inspect the Alterations in progress at reasonable times and
from time-to-time; provided, however, Landlord shall, except in case of
emergency, (i) give Tenant reasonable prior notice of such inspections, and
(ii) conduct such inspections so as to minimize interference with the
construction work of Tenant.

(d) At Landlord’s request, promptly after such Alterations are completed, Tenant
shall provide Landlord with a complete set of “as-built” plans for the portions
of the Premises affected by such work, prepared using electronic CAD files in
AUTO CAD format.

(e) All Alterations shall be performed (a) in a good and first-class workmanlike
manner and free from defects, (b) in accordance with the plans and
specifications approved by Landlord, and by contractors approved by Landlord,
(c) if requested by Landlord, under the supervision of a licensed architect
reasonably satisfactory to Landlord, and (d) in compliance with all applicable
laws, by-laws, ordinances, codes, regulations and guidelines, the terms of this
Lease, and all procedures and regulations then prescribed by Landlord for
coordinating all work performed in the Property.

 

-36-



--------------------------------------------------------------------------------

(f) Tenant shall pay promptly to Landlord or its designee, upon demand, all
reasonable out-of-pocket architectural and engineering fees and costs actually
incurred by Landlord in connection with the review and supervision of Tenant’s
Alterations (including the Tenant’s Work), including costs incurred in
connection with Landlord’s review of the Alterations (including review of
requests for approval thereof). In addition, if Tenant’s Alterations shall cost
more than $100,000.00, Tenant shall pay to Landlord or its designee, upon
demand, an administrative fee in the amount of three percent (3%) of the total
cost of such Alterations.

(g) The approval of plans or specifications, or consent by Landlord to the
making of any Alterations, does not constitute Landlord’s agreement or
representation that such plans, specifications or Alterations comply with any
laws, codes, ordinances, rules, guidelines or requirements. Landlord shall have
no liability to Tenant or any other party in connection with Landlord’s approval
of any plans and specifications for any Alterations, or Landlord’s consent to
Tenant’s performing any Alterations.

 

6.2.6 Abandonment. Not to abandon or vacate the Premises during the Term without
continuing to pay Rent when due hereunder.

 

6.2.7 Signs; Building Directory. Not to install or place any signs, displays,
curtains, blinds, shades, awnings, aerials, or the like, in any areas that may
be visible from outside the Premises, excepting only with the prior written
approval of the Landlord in each instance. Landlord will, at Landlord’s expense,
install the name of the Tenant in the Building lobby directory. Without limiting
the foregoing, subject to Landlord’s approval and in accordance with the signage
standards and specifications adopted by Landlord from time-to-time, Tenant may
at its sole cost and expense install identification signage on the entrance
doors to the Premises and in the elevator lobby area of the floor on which the
Premises are located.

ARTICLE 7

Casualty or Taking

 

7.1

Termination. In the event that the Premises or the Building and/or any material
part thereof, shall be taken by any public authority or for any public use, or
shall be destroyed or damaged by fire or other casualty, or by the action of any
public authority, then this Lease may be terminated at the election of Landlord.
Such election, which may be made notwithstanding the fact that Landlord’s entire
interest may have been divested, shall be made by the giving of notice by
Landlord to Tenant within sixty (60) days after the date of the taking or
casualty. In addition to Landlord’s right to terminate as provided herein,
Tenant shall have the right to terminate this Lease if either (i) more than
thirty-five percent (35%) of the Rentable Area of the Premises shall be
destroyed or materially damaged by fire or casualty, or (ii) a material portion
of the common areas of the Building are destroyed or materially damaged such
that Tenant is deprived of reasonable access to the Premises; and as a result
thereof, (a) the Premises are not, despite

 

-37-



--------------------------------------------------------------------------------

  Tenant’s commercially reasonable good faith efforts, usable by Tenant in the
ordinary course of Tenant’s business; and (b) within not more than thirty
(30) days after the date of the casualty or damage or of the date of Landlord’s
notice to Tenant of such taking, Tenant provides Landlord with written notice of
its election to terminate this Lease. Subject to the terms of this Section 7.1,
if Tenant timely and properly notifies Landlord of its election to terminate
this Lease, this Lease shall terminate thirty (30) days after the date such
notice is received by Landlord. Notwithstanding anything to the contrary in this
Article 7, if any damage during the final 18 months of the Term renders the
Premises wholly untenantable, either Landlord or Tenant may terminate this Lease
by notice to the other party within 30 days after the occurrence of such damage
and this Lease shall expire on the 30th day after the date of such notice. For
purposes of this paragraph, the Premises shall be deemed wholly untenantable if
Tenant shall be precluded from using more than 35% of the Rentable Area of the
Premises for the conduct of its business and Tenant’s inability to so use the
Premises is reasonably expected to continue for more than 90 days.

 

7.2 Restoration. Subject to the terms of Section 7.1, if neither Landlord nor
Tenant elects to terminate this Lease, then this Lease shall continue in force
and, if such taking or damage is of or to the Premises, a just proportion of the
Rent reserved, according to the nature and extent of the damages sustained by
the Premises, shall be suspended or abated until the Premises, or what may
remain thereof, shall be put by Landlord in proper condition for use, which
Landlord covenants to do with reasonable diligence (subject to delays which
result from any cause beyond the reasonable control of Landlord) to the extent
permitted by the net proceeds of insurance recovered or damages awarded for such
taking, destruction or damage and subject to zoning and building laws or
ordinances then in existence. Should the net proceeds of insurance recovered or
damages awarded be insufficient to cover the cost of restoring the Premises, in
the reasonable estimate of the Landlord, the Landlord may, but shall have no
obligation to, supply the amount of such insufficiency and restore the Premises
with all reasonable diligence or the Landlord may terminate the Lease by giving
notice to the Tenant not later than a reasonable time after the Landlord has
determined the estimated net proceeds of insurance recovered or damages awarded
and the estimated cost of such restoration. In case of damage or destruction, as
a result of a risk which is not covered by the Landlord’s insurance, the
Landlord shall likewise be obligated to rebuild the Premises, all as aforesaid,
unless the Landlord, within a reasonable time after the occurrence of such
event, gives written notice to the Tenant of the Landlord’s election to
terminate this Lease. “Net proceeds of insurance recovered or damages awarded”
refers to the gross amount of such insurance or damages actually received by
Landlord less the reasonable expenses of Landlord incurred in connection with
the collection of the same, including without limitation, fees and expenses for
legal and appraisal services. If Landlord’s restoration work has not been
substantially completed within twelve (12) months after the taking or damage,
then Tenant shall have the right to terminate this Lease by giving Landlord
written notice of its election to do so within thirty (30) days after the end of
such twelve (12) month period, and if Tenant timely gives such notice, this

 

-38-



--------------------------------------------------------------------------------

  Lease shall terminate on the date which is thirty (30) days after the date of
the giving of such notice, unless Landlord’s restoration work is substantially
completed within such thirty (30) day period, in which event such termination
notice shall be null and void and this Lease shall continue in full force and
effect.

 

7.3 Award. Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation for any taking of the Premises (including,
without limitation, any taking of the leasehold interest of Tenant) shall belong
to Landlord in all cases. Tenant hereby grants to Landlord all of Tenant’s
rights to such damages and covenants to deliver such further assignments thereof
as Landlord may from time to time request. The Tenant shall be entitled to
receive and retain only such amounts as may be specifically awarded to it in any
such condemnation proceedings, as a result of the taking of its trade fixtures
or furniture and its leasehold improvements to the extent the Landlord’s award
is not thereby reduced and the Tenant is not otherwise reimbursed for the same
by the Landlord.

ARTICLE 8

Defaults

 

8.1 Events of Default. If any of the following occurs:

(a) Tenant shall default in the payment when due of any Fixed Rent or Additional
Rent, and such default shall continue for five (5) business days after notice
thereof from Landlord; or

(b) Tenant shall have previously defaulted more than twice in any twelve
(12) month period in the payment when due of any Fixed Rent or Additional Rent,
Tenant subsequently defaults in the payment when due of any Fixed Rent or
Additional Rent; or

(c) Tenant shall default in the timely performance or observance of any other
term, covenant, or condition contained in this Lease on the Tenant’s part to be
performed or observed and shall fail, within thirty (30) days after notice from
Landlord of such default, to cure such default; or if such default is not
reasonably susceptible of cure within thirty (30) days, if Tenant shall fail to
commence to cure such default within thirty (30) days after notice of such
default from Landlord or shall thereafter fail diligently to prosecute such cure
to completion or shall fail to cure such default by not later than one hundred
twenty (120) days after receipt of such notice from Landlord; or

(d) the estate of Tenant hereby created shall be taken on execution, or by other
process of law; or

(e) Tenant commences a voluntary case under Title 11 of the United States
Bankruptcy Code as from time-to-time in effect, or it authorizes, by appropriate
proceedings of trustees or other governing body the commencement of such a
voluntary case; or

 

-39-



--------------------------------------------------------------------------------

(f) Tenant files an answer or other pleading admitting or failing to deny the
material allegations of a petition filed against it commencing an involuntary
case under said Bankruptcy Code, or if it seeks, consents to or acquiesces in
the relief therein provided, or if it fails to controvert timely the material
allegations of any such petition; or

(g) there is entered an order for relief in any involuntary case commenced under
said Title; or

(h) Tenant seeks relief as a debtor under any applicable law, other than said
Bankruptcy Code, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or by Tenant’s consent to or acquiescence in such relief; or

(i) there is entered an order by a court of competent jurisdiction (i) finding
Tenant to be bankrupt or insolvent, (ii) ordering or approving Tenant’s
liquidation, reorganization or any modification or alteration of the rights of
its creditors, or (iii) assuming custody of, or appointing a receiver or other
custodian for, all or a substantial part of Tenant’s property; or

(j) Tenant makes an assignment for the benefit of, or enters into a composition
with, its creditors, or appoints or consents to the appointment of a receiver or
other custodian for all or a substantial part of its property; or

(k) Tenant rejects this Lease and a court of competent jurisdiction enters an
order approving the rejection of the Lease under Title 11 of the United States
Code as from time to time in effect, or under any applicable law, other than
said Title 11, of any jurisdiction relating to the liquidation or reorganization
of debtors or to the modification or alteration of the rights of creditors, or
by Tenant’s consent to or acquiescence in such relief;

then and in any of said cases, in addition to all other remedies available at
law or in equity, Landlord may, to the extent permitted by law, immediately or
at any time thereafter and with or without demand or notice to Tenant, enter
into and upon the Premises, or any part thereof in the name of the whole, and
repossess the same as of Landlord’s former estate, and expel Tenant and those
claiming by, through or under Tenant and remove its effects without being deemed
guilty of any manner of trespass, and without prejudice to any remedies which
might otherwise be used for arrears of Rent and preceding breach of covenant,
and/or Landlord may terminate this Lease by sending written notice thereof to
Tenant and this Lease shall terminate and come to an end on the earlier to occur
of (i) entry as aforesaid, or (ii) the fifth (5th) day following the sending of
such notice as fully and completely as if such date were on the date herein
originally fixed for the expiration of the Term of this Lease. Tenant will then
quit and surrender the Premises to Landlord, but Tenant shall remain liable as
herein provided. To the extent permitted by law, Tenant hereby expressly waives
any and all rights of redemption granted by or under any present or future laws
(including M.G.L.

 

-40-



--------------------------------------------------------------------------------

c.186, §11), in the event of Tenant being evicted or dispossessed, or in the
event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease. In the
event of any such termination, entry or re-entry, Landlord shall have the right
to remove and store Tenant’s property and that of persons claiming by, through
or under Tenant at the sole risk and expense of Tenant and, if Landlord so
elects, (x) to sell such property at public auction or private sale and apply
the net proceeds to the payment of all sums due to Landlord from Tenant and pay
the balance, if any, to Tenant, or (y) to dispose of such property in any manner
in which Landlord shall elect, Tenant hereby agreeing to the fullest extent
permitted by law that it shall have no right, title or interest in any property
remaining in the Premises after such termination, entry or re-entry.

 

8.2 Remedies. (a) No termination or repossession provided for in Section 8.1
shall relieve Tenant or any guarantor of the liabilities and obligations of
Tenant under this Lease, all of which shall survive any such termination or
repossession. In the event of any such termination or repossession, Tenant shall
pay to Landlord, at Landlord’s election, either (i) in advance, on the first day
of each month, for what would have been the entire balance of the Term
(including any unexercised Extension Term), 1/12th (and a pro rata portion
thereof for any fraction of a month) of the annual Fixed Rent, Additional Rent
and all other amounts for which Tenant is obligated hereunder, minus, in each
case, the actual net receipts by Landlord by reason of any re-letting of the
Premises (after deducting Landlord’s reasonable expenses in connection with such
re-letting, including, without limitation, remodeling costs and costs of
preparing the Premises, removal, storage and repair costs and reasonable
brokers’ and attorneys’ fees), or (ii) upon demand and at the option of Landlord
at any time thereafter, the present value (computed at a discount rate based
upon the Prime Rate) of the amount by which the payments of Fixed Rent and
Additional Rent payable for the balance of the Term would exceed the fair rental
value of the Premises for the balance of the Term, determined by Landlord as of
such date, less any proceeds of any re-letting of the Premises. For purposes of
this Article, if Landlord elects to require Tenant to pay damages in accordance
with the immediately preceding sentence, the total amount due shall be computed
by assuming that Tenant’s Tax Excess and Tenant’s Operating Cost Excess would
be, for the balance of such unexpired Term, the amount thereof respectively for
the Tax Period and calendar year, respectively, in which such termination, entry
or re-entry shall occur.

(b) Notwithstanding the foregoing, Landlord will use reasonable efforts to
re-let the Premises after Tenant vacates the Premises; however, the marketing of
the Premises in a manner similar to the manner in which Landlord markets other
premises within Landlord’s control in the Building shall be deemed to have
satisfied Landlord’s obligation to use “reasonable efforts.” In no event shall
Landlord be required to (i) solicit or entertain negotiations with any other
prospective tenants for the Premises unless and until Landlord obtains full and
complete possession of the Premises, including the final and unappealable legal
right to re-let the Premises free of any claim of Tenant, (ii) lease the
Premises to a

 

-41-



--------------------------------------------------------------------------------

tenant whose proposed use, in Landlord’s reasonable judgment, will be
unacceptable, (iii) re-let the Premises prior to leasing any other vacant space
in the Building, suitable for the use of the prospective tenant, (iv) lease the
Premises for a rental rate less than the current fair market rent then
prevailing for similar space in the Building, or (v) enter into a lease with any
proposed tenant that does not have, in Landlord’s reasonable opinion, sufficient
financial wherewithal and resources to satisfy its financial obligations under
the prospective lease. Landlord may elect: (i) to re-let the Premises or any
part or parts thereof, for a term or terms which may at Landlord’s option be
equal to or less than or exceed the period which would otherwise have
constituted the balance of the Term and may grant such inducements, allowances,
concessions and free rent as Landlord in its sole discretion considers advisable
or necessary to re-let the same, and/or (ii) to make such alterations, repairs
and decorations to the Premises as Landlord in its sole discretion considers
advisable or necessary to re-let the same, and no action of Landlord in
accordance with the foregoing or failure to re-let or to collect rent under
re-letting shall operate or be construed to release or reduce Tenant’s liability
as aforesaid. In connection with any such re-letting, Landlord may take into
account all relevant factors which would be considered by a sophisticated
Landlord in re-letting the Premises, and Tenant hereby waives, to the extent
permitted by applicable law, any obligation Landlord may have to mitigate the
Tenant’s damages; provided, however, the foregoing provisions shall not detract
from Landlord’s obligations to exercise reasonable efforts to re-let the
Premises as set forth in this Section 8.2(b).

(c) Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy, insolvency or
like proceedings by reason of the termination of this Lease, an amount equal to
the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, the damages are to be proved, whether or
not the amount be greater, equal to, or less than the amount of the loss or
damages referred to above.

 

8.3 Remedies Cumulative. Any and all rights and remedies which Landlord may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law.

 

8.4 Landlord’s Right to Cure Defaults. After the expiration of any applicable
notice and cure periods and upon reasonable prior notice (except in
emergencies), Landlord may, but shall not be obligated to, cure any default by
Tenant under this Lease; and whenever Landlord so elects, all costs and expenses
incurred by Landlord, including reasonable attorneys’ fees, in curing such
default shall be paid, as Additional Rent, by Tenant to Landlord on demand,
together with interest thereon at the Default Rate from the date of payment by
Landlord to the date of payment by Tenant.

 

-42-



--------------------------------------------------------------------------------

8.5 Effect of Waivers of Default. Any consent or permission by Landlord to any
act or omission which otherwise would be a breach of any covenant or condition
herein, or any waiver by Landlord of the breach of any covenant or condition,
shall not in any way be held or construed to operate so as to impair the
continuing obligation of any covenant or condition herein, or otherwise, except
as to the specific instance, operate to permit similar acts or omissions.

 

8.6 No Waiver, etc. The failure of Landlord to complain of any action or
omission or to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease shall not be deemed a
waiver of such violation nor prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of an
original violation. The receipt by Landlord of any payments on account of Rent
with knowledge of the breach of any covenant of this Lease shall not be deemed
to have been a waiver of such breach by Landlord. No consent or waiver, express
or implied, by Landlord or by Tenant to or of any breach of any agreement or
duty to the other shall be construed as a waiver or consent to or of any other
breach of the same by the other or any other agreement or duty of the other.

 

8.7 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Fixed Rent, Additional Rent or any other charge then due shall be deemed to
be other than on account of the earliest installment of such Rent or charge due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as Rent or other charge be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease provided.

ARTICLE 9

Rights of Mortgagees

 

9.1 Rights of Mortgagees. (a) The rights and interests of Tenant under this
Lease shall be subject and subordinate to any mortgages that are now or may
hereafter be placed upon the Property and/or the Building, and to any and all
advances to be made thereunder, together with all renewals, modifications,
replacements and extensions thereof. Without limitation, any mortgagee shall
have the right, at its option, to subordinate its mortgage to this Lease, in
whole or in part, by recording with the Registry of Deeds a unilateral written
declaration to such effect. Upon entry and taking possession of the property by
a mortgagee, for the purpose of foreclosure or otherwise, such Mortgagee shall
have all the rights of Landlord, and shall be liable to perform all the
obligations of Landlord arising during the period of such possession, provided,
however, that such Mortgagee shall have no liability for any obligations which
arise prior to the date on which it makes such entry or takes possession. No act
or failure to act on the part of Landlord which would entitle Tenant under the
terms of this Lease, or by law, to be relieved of Tenant’s obligations hereunder
or to terminate this Lease, shall result in a release or termination of such
obligations or a termination of this Lease unless (i) Tenant

 

-43-



--------------------------------------------------------------------------------

  shall have first given written notice of Landlord’s act or failure to act to
first mortgagees of record, if any, and to any other mortgagees of whom Tenant
has been given written notice, specifying the act or failure to act on the part
of Landlord which could or would give basis to Tenant’s rights; and (ii) such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter; but
nothing contained in this paragraph (c) shall be deemed to impose any obligation
on any such mortgagees to correct or cure any such condition. “Reasonable time”
as used above means and includes a reasonable time to obtain possession of the
Property if any such mortgagee elects to do so and a reasonable time to correct
or cure the condition if such condition is determined to exist. This Section
shall be self-operative and no further instrument of subordination shall be
required. In confirmation of such subordination, Tenant shall promptly execute,
acknowledge and deliver any instrument that Landlord, any mortgagee or any of
their respective successors in interest may reasonably require to evidence such
subordination, which instrument shall also include commercially reasonable
provisions for the recognition and non-disturbance of Tenant’s estate and rights
under this Lease, consistent with the terms and conditions of the form of
subordination, non-disturbance and attornment agreement attached hereto as
Exhibit H.

Concurrently with the delivery of this Lease, Landlord will deliver a
subordination, non-disturbance and attornment agreement from Bank of America,
N.A., the current holder of a mortgage on the Property, substantially in the
form attached hereto as Exhibit H. In connection with any mortgages or ground
leases entered into during the Term, Landlord shall use commercially reasonable
efforts to cause such mortgagee or ground lessor to execute and deliver to
Tenant a subordination, non-disturbance and attornment agreement in the form
attached hereto as Exhibit H, or such form which provides Tenant with similar
benefits.

(b) If any mortgagee or the nominee or designee of any mortgagee shall succeed
to the rights of Landlord under this Lease, whether through possession or
foreclosure action or delivery of a new lease or deed, or otherwise, then at the
request of such party so succeeding to Landlord’s rights (herein called
“Successor Landlord”) and upon such Successor Landlord’s written agreement to
recognize and not disturb Tenant’s estate and rights under this Lease and accept
Tenant’s attornment, Tenant shall attorn to and recognize such Successor
Landlord as Tenant’s landlord under this Lease and shall promptly execute and
deliver any instrument that such Successor Landlord may reasonably request to
evidence such attornment. Upon such attornment, this Lease shall continue in
full force and effect as a direct lease between the Successor Landlord and
Tenant upon all of the terms, conditions and covenants as are set forth in this
Lease, except that the Successor Landlord shall not be (a) liable in any way to
Tenant for any act or omission, neglect or default on the part of Landlord under
this Lease, (b) responsible for any monies owing by or on deposit with Landlord
to the credit of Tenant, (c) subject to any counterclaim or setoff which
theretofore accrued to Tenant against Landlord, (d) bound by any modification of
this Lease not

 

-44-



--------------------------------------------------------------------------------

previously approved by such Successor Landlord (or its predecessors in
interest), or by any previous prepayment of Annual Fixed Rent or Additional Rent
for more than 1 month, (e) liable to the Tenant beyond the Successor Landlord’s
interest in the Property and the rents, income, receipts, revenues, issues and
profits issuing from the Property, (f) responsible for the performance of any
work to be done by the Landlord under this Lease to render the Premises ready
for occupancy by the Tenant, or (g) required to remove any person occupying the
Premises or any part thereof, except if such person claims by, through or under
the Successor Landlord.

 

9.2 Modifications. If any mortgagee shall require any modification(s) of this
Lease, Tenant shall, at Landlord’s request, promptly execute and deliver to
Landlord such instruments effecting such modification(s) as Landlord shall
require, provided that such modification(s) do not adversely affect in any
material respect any of Tenant’s rights under this Lease.

ARTICLE 10

[Intentionally Deleted]

ARTICLE 11

Miscellaneous Provisions

 

11.1 Notices from One Party to the Other. All notices required or permitted
hereunder shall be in writing and addressed as follows: (i) if to the Tenant and
sent prior to the Commencement Date, at the Original Notice Address of Tenant;
and if sent on or after the Commencement Date, at the Premises, or such other
address as Tenant shall have last designated by notice in writing to Landlord,
and; (ii) if to Landlord, at the Original Notice Address of Landlord or such
other address as Landlord shall have last designated by notice in writing to
Tenant. Any notice shall be sent to such address by registered or certified
mail, return receipt requested, postage prepaid, or by nationally recognized
courier, charges prepaid, or by hand and shall be effective when received or
when tendered delivery is refused.

 

11.2 Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the Rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the Term hereof without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease. The foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.

 

11.3 Lease Not to be Recorded. The Tenant agrees not to record this Lease, but
each party hereto agrees, on request of the other, to execute a Notice of Lease
in recordable form and complying with applicable laws, and in form and content
reasonably satisfactory to both parties. In no event shall such document set
forth the rental or other charges payable by the Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

 

-45-



--------------------------------------------------------------------------------

11.4 Limitation of Landlord’s Liability. The term “Landlord” as used in this
Lease, so far as covenants or obligations to be performed by Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the Property, and in the event of any transfer or transfers
of title to the Property, the Landlord (and in case of any subsequent transfers
or conveyances, the then grantor) shall be concurrently freed and relieved from
and after the date of such transfer or conveyance, without any further
instrument or agreement, of all liability and obligation with respect to the
performance of any covenants or obligations on the part of the Landlord
contained in this Lease thereafter to be performed, it being intended hereby
that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on the Landlord, its
successors and assigns, only during and with respect to their respective
successive periods of ownership of such leasehold interest or fee, as the case
may be. Tenant, its successors and assigns, shall not assert nor seek to enforce
any claim for breach of this Lease against any of Landlord’s assets other than
Landlord’s interest in the Property and in the rents, issues and profits
thereof, and Tenant agrees to look solely to such interests for the satisfaction
of any liability or claim against Landlord under this Lease. In no event shall
Landlord or any Landlord Affiliates, including, without limitation, any general
or limited partner, trustees, beneficiaries, employees, agents, officers,
directors, stockholders, managers, or members of Landlord ever be personally
liable for any liability or obligation of, Landlord whether under this Lease, or
at law or in equity.

 

11.5 Acts of God. In any case where either party hereto is required to perform
any work or take any action, delays caused by or resulting from Acts of God,
war, civil commotion, fire, flood or other casualty, labor difficulties,
shortages of labor, materials or equipment, government regulations, unusually
severe weather, or other causes beyond such party’s reasonable control (but
financial inability shall never be deemed to be an event beyond either party’s
reasonable control) (each a “Force Majeure Event”) shall not be counted in
determining the time during which work shall be completed or such action shall
be taken, whether such time be designated by a fixed date, a fixed time or a
“reasonable time,” and such time shall be deemed to be extended by the period of
such delay. Nothing contained in this Section 11.5 shall be applicable to, or in
any way affect, reduce or abate the obligations of Tenant under this Lease to
pay all Rent and other charges in a timely fashion pursuant to the terms hereof.

 

11.6

Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to perform
such obligations and such failure shall continue for a period of thirty
(30) days or, if such obligation is incapable of being performed within thirty
(30) days, such additional time as is reasonably required to correct any such
default after written notice has been given by Tenant to Landlord specifying the
nature of Landlord’s

 

-46-



--------------------------------------------------------------------------------

  alleged default. Notwithstanding any provision contained herein, in no event
shall Landlord ever be liable to Tenant, or any person claiming by, through or
under Tenant, for any special, indirect, incidental or consequential damages, or
for any lost profits. Tenant shall have no right to terminate this Lease as a
result of any breach or default by Landlord hereunder, except in the case of a
wrongful eviction (constructive or actual) of the Tenant from the Premises by
Landlord. In addition, Tenant shall have no right, as a result of any such
breach or default, to offset or counterclaim against any Rent due hereunder.

 

11.7 Brokerage. Tenant warrants and represents that it has dealt with no broker
in connection with the consummation of this Lease, other than the Broker, and in
the event of any claims for a brokerage commission or finder’s fee, of any kind,
against Landlord predicated upon prior dealings with Tenant, Tenant agrees to
defend the same and indemnify and hold Landlord harmless against any such claim.
Landlord warrants and represents that it has dealt with no broker in connection
with the consummation of this Lease, other than the Brokers, and in the event of
any claims for a brokerage commission or finder’s fee, of any kind, against
Tenant predicated upon prior dealings with Landlord, Landlord agrees to defend
the same and indemnify and hold Tenant harmless against any such claim. Landlord
shall be responsible for paying the commission due to Brokers in connection with
this Lease in accordance with a separate agreement or understanding between
them.

 

11.8 Applicable Law and Construction. This Lease shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts. If
any provisions of this Lease shall to any extent be invalid, the remainder of
this Lease shall not be affected thereby. There are no oral or written
agreements between Landlord and Tenant affecting this Lease. This Lease may be
amended, and the provisions hereof may be waived or modified, only by
instruments in writing executed by Landlord and Tenant. The captions and titles
of the several Articles and Sections contained herein are for convenience only
and shall not be considered in construing this Lease. Unless repugnant to the
context, the words “Landlord” and “Tenant” appearing in this Lease shall be
construed to mean those named above and their respective heirs, executors,
administrators, successors and assigns, and those claiming by, through or under
them, respectively. If there be more than one tenant, the obligations imposed by
this Lease upon Tenant shall be joint and several.

 

11.9 Delivery. This submission of this document for examination and negotiation
does not constitute an offer to lease, or a reservation of or option for, the
Premises, and this Lease shall not be binding upon Landlord or Tenant unless and
until Landlord shall have executed and delivered a fully executed copy of this
Lease to Tenant.

 

11.10

Rent. Notwithstanding anything to the contrary contained in this Lease, all
charges and amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated Fixed Rent, Tax Excess, Operating

 

-47-



--------------------------------------------------------------------------------

  Cost Expense, Additional Rent or Rent, shall constitute rent for the purposes
of Section 502(b)(6) of the United States Bankruptcy Code. In addition,
notwithstanding anything to the contrary contained in this Lease, all charges
and amounts payable by Tenant to or on behalf of Landlord under this Lease
(excepting only Fixed Rent), whether or not expressly denominated Additional
Rent, including, without limitation, Tax Excess, Operating Costs Excess,
electricity charges, utility charges, and other fees and charges, shall be
considered to be “Additional Rent” and in the event of non-payment thereof by
Tenant Landlord shall have all of the rights and remedies as would accrue for
non-payment of Fixed Rent.

 

11.11 Certain Interpretational Rules. For purposes of this Lease, whenever the
words “include”, “includes”, or “including” are used, they shall be deemed to be
followed by the words “without limitation” and, whenever the circumstances or
the context requires, the singular shall be construed as the plural, the
masculine shall be construed as the feminine and/or the neuter and vice versa.
This Lease shall be interpreted and enforced without the aid of any canon,
custom or rule of law requiring or suggesting construction against the party
drafting or causing the drafting of the provision in question. The captions in
this Lease are inserted only as a matter of convenience and for reference and in
no way define, limit or describe the scope of this Lease or the intent of any
provision hereof.

 

11.12 Parties Bound. The terms, covenants, conditions and agreements contained
in this Lease shall bind and inure to the benefit of Landlord and Tenant and,
except as otherwise provided in this Lease, to their respective legal
representatives, successors, and assigns. Each term and each provision of this
Lease to be performed by the Tenant shall be construed to be both a covenant and
a condition.

 

11.13 Prevailing Party. In any action or proceeding brought by either party
against the other under this Lease, if one party obtains a judgment on the
merits in such action or proceeding, then prevailing party shall be entitled to
recover from the other party its reasonable professional fees for attorneys,
appraisers and accountants, its reasonable investigation costs, and any other
reasonable legal expenses and actual court costs incurred by the prevailing
party in such action or proceeding.

 

11.14

Back-Up Generator. As an appurtenance to the Premises, Tenant shall have the
right, upon Tenant’s request, to use up to 20KW of capacity of the emergency
back-up electrical generator (the “Back-Up Generator”) currently located in the
Building. If Tenant so requests, then Tenant may, at its sole cost and expense,
tie-into the Back-Up Generator, subject to the reasonable rules and guidelines
adopted from time to time by Landlord with respect thereto, and to all
applicable laws, codes, regulations and guidelines. Any and all work and
improvements to be performed by Tenant to effectuate Tenant’s tie-in to the
Back-Up Generator (such as installing conduits and connections from the Back-Up
Generator to the Premises) shall be considered to be an Alteration, shall be
performed in accordance with the provisions of Section 6.2.5 of this Lease, and,
unless

 

-48-



--------------------------------------------------------------------------------

  approved by Landlord in connection with approval of the Construction Documents
for Tenant’s Work pursuant to Section 3.3, shall be subject to Landlord’s review
and prior written approval in all respects. In the event Tenant elects to
tie-into the Back-Up Generator, Tenant shall pay, as Additional Rent, within
thirty (30) days after receipt of invoices therefor from Landlord, a pro rata
share of the annual fuel and maintenance charges for the Back-Up Generator,
which pro rata share shall be based on a ratio, the numerator of which is
Tenant’s total usage of Back-Up Generator capacity and the denominator of which
is the aggregate usage of Back-Up Generator capacity at the applicable period of
time; provided, however, Tenant’s pro rata share of such annual fuel and
maintenance charges for the Back-Up Generator payable hereunder shall not exceed
$1,500.00 per year (the “Annual Generator Cost Cap”); provided, however, if
either (a) in the event that the public utility provider has a power outage that
results in a power outage at the Building for more than six (6) hours, or
(b) Tenant otherwise elects to run the Back-Up Generator for more than six
(6) consecutive hours, in which event, then the cost of fuel used for the
Back-Up Generator during such outage or in excess of six (6) consecutive hours
shall be excluded from the Annual Generator Cost Cap and Tenant shall pay its
pro rata share for such fuel used for the Back-Up Generator during such outage
based on the ratio above.

ARTICLE 12

Letter of Credit

 

12.1 Letter of Credit. Concurrent with Tenant’s execution and delivery of this
Lease, Tenant shall deliver to Landlord an irrevocable and unconditional standby
letter of credit (the “Original Letter of Credit”) which shall be: (i) in
substantially the form attached hereto as Exhibit F, (ii) issued by a bank
reasonably satisfactory to Landlord upon which presentment may be made in
Boston, Massachusetts or which allows for presentment by facsimile, (iii) in an
amount equal to the Letter of Credit Amount, (iv) for a term of not less than
one (1) year, (v) permit multiple drawings, (vi) be freely and fully
transferable by Landlord without payment of any fees or charges by Landlord, and
(viii) otherwise in form and content satisfactory to Landlord. The Original
Letter of Credit, any Additional Letters(s) of Credit, and any Substitute
Letter(s) of Credit are referred to herein collectively as the “Letter of
Credit.” The Letter of Credit shall be held by Landlord as security for the
performance by Tenant of its obligations under this Lease. The Letter of Credit
is not an advance payment of Rent or a limitation upon the liability of Tenant
hereunder. Landlord acknowledges that Silicon Valley Bank is an acceptable
issuer of the Original Letter of Credit.

 

12.2

Renewal of Letter of Credit. Each Letter of Credit shall be automatically
renewable for consecutive periods of one (1) year in accordance with the second
to last paragraph of the Letter of Credit Form attached hereto as Exhibit F;
provided however, if the issuer of such Letter of Credit gives notice of its
election not to renew such Letter of Credit, then Tenant shall deliver to
Landlord a new letter of credit (a “Substitute Letter of Credit”) satisfying the
requirements of

 

-49-



--------------------------------------------------------------------------------

  the Original Letter of Credit under Section 12.1 on or before the date thirty
(30) days prior to the expiration of the term of the Letter of Credit then in
effect. If Tenant fails timely to deliver to Landlord a Substitute Letter of
Credit in accordance with the foregoing provisions, then Landlord shall have the
right, at any time thereafter, without giving any further notice to Tenant, to
draw down the Letter of Credit and to hold the proceeds thereof in a segregated
account in the name of Landlord, which proceeds may be withdrawn and applied by
Landlord under the same circumstances and for the same purposes as if such
proceeds were a Letter of Credit. Upon any such application of such proceeds by
Landlord, Tenant shall, within thirty (30) days of written demand therefor,
deliver to Landlord an Additional Letter of Credit in the amount of proceeds so
applied.

 

12.3 Draws to Cure Defaults. If Tenant breaches or defaults in any of its
obligations under this Lease beyond the expiration of any applicable grace
period, then without prejudice to or limiting any other rights or remedies of
Landlord, Landlord shall have the right, at any time thereafter, to draw down
from the Letter of Credit the amount necessary to cure such default. In the
event of any such draw by the Landlord, within thirty (30) days of written
demand therefor, Tenant shall deliver to Landlord an additional Letter of Credit
(“Additional Letter of Credit”) satisfying the requirements for the Original
Letter of Credit set forth in Section 12.1, except that the amount of such
Additional Letter of Credit shall be the amount of such draw.

 

12.4 Draws to Pay Damages. In addition, if (i) this Lease shall have been
terminated as a result of Tenant’s default under this Lease beyond the
expiration of the applicable cure period, and/or (ii) this Lease shall have been
rejected in a bankruptcy or other similar proceeding, then Landlord shall have
the right at any time thereafter to draw down from the Letter of Credit an
amount sufficient to pay any and all damages payable by Tenant on account of
such termination or rejection, as the case may be, pursuant to Article 8 hereof.

 

12.5 Return of Letter of Credit at End of Term. Within thirty (30) days after
the expiration of the Term, to the extent Landlord has not previously drawn upon
any Letter of Credit held by Landlord, Landlord shall return the same to Tenant
provided that Tenant is not then in default of any of its obligations under this
Lease.

ARTICLE 13

Patriot Act

 

13.1

Patriot Act. As an inducement to Landlord to enter into this lease, Tenant
hereby represents and warrants that: (i) Tenant is not, nor is it owned or
controlled directly or indirectly by, any person, group, entity or nation named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, “Specially Designated National
and Blocked Person”

 

-50-



--------------------------------------------------------------------------------

  or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is it owned, controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) neither Tenant (nor any person, group, entity or
nation which owns or controls Tenant, directly or indirectly) has conducted or
will conduct business or has engaged or will engage in any transaction or
dealing with any Prohibited Person, including any assignment of this Lease or
any subletting or all or any portion of the Premises or the making or receiving
of any contribution or funds, goods or services to or for the benefit of a
Prohibited Person. In connection with the foregoing, it is expressly understood
and agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be an Event of Default by Tenant under Article 8 above, and
(y) the representations and warranties contained in this Article 13 shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.

(Signatures on following page)

 

-51-



--------------------------------------------------------------------------------

WITNESS the execution hereof on the day and year first above written.

 

Landlord: 255 STATE STREET, LLC, a Delaware limited liability company By:  
Pembroke Real Estate, Inc., its manager   By:   /s/ David Lucey     Name:  
David Lucey     Title:   Senior Vice President Tenant: TOKAI PHARMACEUTICALS,
INC. a Delaware corporation By:   /s/ John McBride   Name:   John McBride  
Title:   COO

 

-52-



--------------------------------------------------------------------------------

EXHIBIT A

255 STATE STREET

BOSTON, MASSACHUSETTS

LEGAL DESCRIPTION

Parcel One

That certain parcel of land situate in Boston in the County of Suffolk and
Commonwealth of Massachusetts, bounded and described as follows:

 

NORTHERLY    by the southerly line of State Street, one hundred sixty and 8/100
(160.08) feet; EASTERLY    by the westerly line of Atlantic Avenue for a
distance of seventy-five and 12/100 (75.12) feet south from said State Street,
and by said Avenue fifty-six and 86/100 (56.86) feet for the rest of the
distance to Central Street; SOUTHERLY    by the northerly line of Central
Street, one hundred thirty-six and 27/100 (136.27) feet; WESTERLY    forty-five
and 45/100 (45.45) feet; NORTHERLY    sixty-seven hundredths (0.67) of a foot;
WESTERLY    thirty-eight and 85/100 (38.85) feet; SOUTHERLY    sixty-seven
hundredths (0.67) of a foot; and WESTERLY    forty-five and 70/100 (45.70) feet,
all by land now or formerly of Robert M. Burnett.

All of said boundaries are determined by the Court to be located as shown on a
plan drawn by Aspinwall & Lincoln, Civil Engineers, dated March 20, 1915, as
approved by the Court, filed in the Land Registration Office as Plan No. 5360-A,
a copy of a portion of which is filed with Certificate of Title No. 7462.

Parcel Two

That certain parcel of land situate in Boston in the County of Suffolk and
Commonwealth of Massachusetts, bounded and described as follows:

Beginning at the intersection of the northerly property line of the New England
Telephone & Telegraph Building and southerly street line of State St., thence
running by property line of New England Telephone & Telegraph Building and
former street line of relocated Atlantic Avenue in a southerly direction a
distance of thirteen and fifty-seven hundredths (13.57’) feet to the point of
beginning of land to be conveyed; thence continuing along former street line of
relocated

 

A-1



--------------------------------------------------------------------------------

Atlantic Avenue in a southerly direction a distance of sixty and ninety-nine
hundredths (60.99’) feet to the angle point of new street line of relocated
Atlantic Avenue and former street line of relocated Atlantic Avenue;

thence continuing by street line of relocated Atlantic Avenue (back of sidewalk)
S11°-51’-40”E a distance of fifty-five and fifty hundredths (55.50’) feet;

thence turning in a westerly direction by southerly property line and building
line of New England Telephone & Telegraph a distance of one and sixty-hundredths
(1.60’) feet;

thence turning and running N12°-38’46”W a distance of forty-five and forty-five
hundredths (45.45’) feet by the property line to a jogpoint;

thence turning on a ninety degree angle in a westerly direction by said property
line, sixty-seven hundredths (0.67’) feet;

thence turning and running N12°-38’-46”W a distance of thirty-eight and
eighty-five hundredths (38.85’) feet by said property line;

thence turning on a ninety degree angle by said property line in an easterly
direction a distance of sixty-seven hundredths (0.67’) feet;

thence turning and running by said property line N12°-38’-46”W a distance of
thirty-two and twenty-hundredths (32.20’) feet to a point of beginning of land
to be conveyed to New England Telephone and Telegraph Co.

Said parcel of land containing an area of one hundred nineteen and one-tenth
(119.1 s.f.) square feet, more or less.

Said Second parcel is shown on a plan entitled “Boston Redevelopment Authority
Downtown Waterfront Faneuil Hall Project Mass R-77, Delivery Parcel Plan - Land
To Be Conveyed to New England Telephone and Telegraph Company” dated
September 30, 1980 and recorded in Book 9846, Page 257.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

PLAN SHOWING THE PREMISES

 

LOGO [g75073ex_pg055.jpg]

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

COMMENCEMENT DATE AGREEMENT

                     (“Landlord”) and                      (“Tenant”) are
parties to a lease (“Lease”) dated                      of premises in a
building known as 255 State Street, Boston, Massachusetts. Landlord and Tenant
hereby acknowledge and agree that the term of the Lease commenced on
                     and will end on                      unless extended or
earlier terminated pursuant to provisions set forth in the Lease, and the
Commencement Date occurred on                     .

Executed under seal this      day of             , 201    .

 

LANDLORD: By:  

 

  Its: TENANT: By:  

 

  Its:

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

CLEANING SPECIFICATIONS

I. Interior Tenant Areas

Nightly Monday through Friday, excluding holidays

1. Dust mop all stone, ceramic tile, terrazzo and other type of un-waxed
flooring.

2. Dust mop all vinyl, asphalt, rubber and similar types of flooring. Remove gum
and other substances, spot mop if necessary.

3. Vacuum all carpeted areas.

4. Dust mop all private and public stairways and vacuum if carpeted.

5. Hand dust and wipe clean all horizontal surfaces including furniture, file
cabinets, fixtures, and windowsills, using chemically treated dust cloth.

6. Remove fingerprints from all painted surfaces near light switches, entrance
doors, drinking fountains, etc.

7. Remove all gum and foreign matter on sight.

8. Empty and clean all waste receptacles and remove waste materials to
compactors. Replace liners as necessary.

9. Damp wash interiors of all waste disposal receptacles and wash as necessary.

10. Clean and sanitize all water fountains, and water coolers with a
disinfectant solution. Wash all sinks and the floors adjacent to them on a
nightly basis.

11. Spot mop floors for spills, etc.

12. Clean all low ledges, shelves, bookcases, chair rails, trim, pictures,
charts etc. within reach.

13. Clean mirrors, metal work, glass tabletops.

14. Upon completion of work, all slop sinks are to be thoroughly cleaned and all
cleaning equipment and supplies stored neatly in locations designated by the
Management of the building.

15. All cleaning operations shall be scheduled so that a minimum of lights are
to be left on at any time. Upon completion of cleaning all lights are to be
turned off. All entrance doors are to be kept locked during the cleaning
operation.

 

D-1



--------------------------------------------------------------------------------

16. Spot clean both sides of tenant entry glass doors.

17. Spot clean desk tops and counter tops.

18. Pick up all recyclable material and take to appropriate place.

Weekly

1. Hand dust all door louvers and other ventilating louvers within reach.

2. Dust all baseboards.

3. In high traffic areas, damp mop if necessary and apply spray-buffing solution
in a fine mist and buff with a synthetic pad.

4. Damp mop all non-carpeted and public stairways.

5. Wipe clean all bright work.

6. Dust all chair rails.

7. Dust walls up to normal reach.

Monthly

1. Hose vacuum underneath all furniture.

2. Dust all vertical surfaces such as walls, furniture, partitions and surfaces
not reached in nightly cleaning.

3. Dust exterior of lighting fixtures.

Quarterly

1. Dust all exterior window blinds

2. Dust and/or clean all diffusers

Other

1. Cleaning of computer rooms will be responsibility of individual tenants.

2. Coffee stations and dishware are responsibility of the tenant.

 

D-2



--------------------------------------------------------------------------------

II. Public Corridors, Stairwells (Emergency Egress), Service Areas

Nightly

1. Vacuum and spot clean carpeting.

2. Sweep and mop public concrete floors.

3. Sweep and mop public stairwells and landings.

4. Clean baseboards of scuffs and marks.

5. Clean all directories, signage kiosks, wall signage and electric kiosks.

6. Clean corridor glass and metal work.

7. Spot clean walls, ceilings, lights, etc.

8. Clean telephones and telephone booth areas.

9. Dust all handrails.

10. Dust to hand height all horizontal surfaces of equipment ledge, sill,
shelves, radiators, frames, partitions, handrails, etc.

11. Clean exterior surfaces of all trash containers and planters.

12. Keep slop sinks, closets, supply rooms and other janitorial areas in a clean
orderly condition.

13. Keep electrical and telephone closets clean and free of storage.

Weekly

1. Clean all door vents.

2. Dust all vertical surfaces within reach.

3. Sweep emergency egress stairs and landings.

Monthly

1. Wash all corridor glass and metal completely including atriums.

2. Shampoo heavily traveled carpeted areas.

Quarterly

1. Clean handrails, wall mounted equipment casings, landings, walls, kick plates
in emergency egresses.

2. Shampoo and extract all carpeting.

3. Damp clean inside reflectors of high hat lighting fixtures.

 

D-3



--------------------------------------------------------------------------------

III. Restrooms

Building Operating Hours

Day porters and matrons will be assigned to perform the following:

1. Empty trash containers and insert new liners.

2. Sweep and spot wash floors as necessary.

3. Spot clean sinks and mirrors. Clean and spot polish shelves and metal
dispensers. Check for Graffiti and spot clean if necessary.

4. Ensure cleanliness of urinals and toilets.

5. Refill all dispenser units as needed.

Non-Operating Hours

1. Damp wash, sanitize (using disinfectant solution) and polish all fixtures
including toilet bowls, urinals and wash basins.

2. Sweep and wash floors with approved germicidal solution.

3. Wash and polish mirrors, powder shelves, dispensers, hand dryers, bright work
including flushometers, piping and toilet seat hinges.

4. Clean and sanitize both sides of toilet seats.

5. Empty all containers and disposal units and insert new liners.

6. Wash and sanitize interiors and exteriors of all containers prior to
inserting new liners.

7. Empty, clean and sanitize all sanitary napkin disposal units.

8. Dust and spot wash where necessary partitions, tile walls, dispensers,
ceiling lights, switches and receptacles.

9. Refill all dispensers to normal limits including sanitary supplies, soap,
tissue, towels, etc.

10. Remove all rubbish and transport to compactor.

11. Dust ceiling door vents and doorframes.

 

D-4



--------------------------------------------------------------------------------

Periodic

Monthly

1. Machine scrub all tile floors, hand brush corners and hand brush toilet edges
with approved germicidal detergent solution.

2. Wash completely all partitions, tile walls and enamel surfaces.

IV. Window Cleaning

Periodic

Windows will be washed and cleaned a minimum of two times per year.

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

1. The sidewalks, entrances, passages, corridors, vestibules, halls, elevators,
or stairways in or about the Building shall not be obstructed by Tenant.

2. Tenant shall not place objects against glass partitions, doors or windows
which would be unsightly from the Building corridor or from the exterior of the
Building. All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the premises, unless electrical
holdbacks have been installed.

3. Tenant shall not waste electricity or water in the Building premises and
shall cooperate fully with Landlord to assure the most effective operation of
the Building heating and air conditioning systems. All regulating and adjusting
of heating and air-conditioning apparatus shall be done by the Landlord’s agents
or employees. Tenant shall not use or keep in or on the Premises or the Building
any kerosene, gasoline or other inflammable or combustible fluid or materials
other than as permitted under the Lease.

4. Tenant shall not use the Premises so as to cause any increase above normal
insurance premiums on the Building.

5. No bicycles, vehicles, or animals (except guide dogs for the disabled) of any
kind shall be brought into or kept in or about the Premises. Any bicycles
brought into the Building shall enter through the loading dock area and stored
in the basement of the Building. No space in the Building shall be used for
manufacturing or for the sale of merchandise of any kind at auction or for
storage thereof preliminary to such sale.

6. Tenant shall cooperate with Landlord in minimizing loss and risk thereof from
fire and associated perils.

7. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were designed and constructed and
no sweepings, rubbish, rags, acid or like substance shall be deposited therein.
All damages resulting from any misuse of the fixtures shall be borne by the
Tenant.

8. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, any persons occupying, using, or
entering the Building, or any equipment, finishings, or contents of the
Building, and Tenant will comply with Landlord’s reasonable requirements
relative to such systems and procedures.

9. No cooking will be done or permitted by Tenant within the Premises, except in
areas of the Premises which are specifically constructed for cooking and except
that use by the tenant of microwave ovens and Underwriters’ Laboratory approved
equipment for brewing coffee, tea, hot chocolate, and similar beverages will be
permitted, provided that such use is in accordance with all applicable federal,
state, and city laws, codes, ordinances, rules, and regulations.

 

E-1



--------------------------------------------------------------------------------

10. The elevator designated for freight by Landlord will be available for use by
all tenants in the Building during the hours and pursuant to such procedures as
Landlord may determine from time to time. The persons employed to move Tenant’s
equipment, material, furniture, or other property in or out of the Building must
be acceptable to Landlord. All moving operations will be conducted at such times
and in such a manner as Landlord will direct, and all moving will take place
during non-Business Hours unless Landlord agrees in writing otherwise.

11. All deliveries to, and removals from the building of furniture, equipment
and supplies, shall be by way of the loading dock, located on Central Street.
Delivery trucks larger than 25 feet, or those that have tailgates are prohibited
to use the loading dock. It is recommended that these box trucks park along
Central Street and utilize the scissor lift located in the east loading dock
bay.

12. All incoming and outgoing shipments must be moved directly, by the delivery
or pick-up agent from the delivery entrance; such shipments will not be held at
the delivery entrance. Building operating personnel are not authorized to sign
receipt for shipments to or from the Building.

13. No hand truck, pallet truck or other type of wheeled transport shall be used
in the lobbies, corridors or elevators of the Building.

14. Any damage to the Building or any part thereof caused by the moving in or
out of the Building of furniture, equipment, supplies, or other items, shall be
repaired by the Landlord at the expense of the responsible Tenant.

15. The property management office reserves the right to control and operate the
public portions of the Building and the public facilities, as well as the
facilities furnished for the common use for the Tenant, in such manner, as they
deem best of the tenants.

16. No additional locks or bolts of any kind shall be placed upon any of the
doors in any Tenant’s premises, and no lock on any door therein shall be changed
or altered in any respect without property management approval.

17. Building security will provide access to building electric closets only.
Tenant will be required to notify the Property Management Office should a vendor
require access to the 255 State Street electric closets.

18. Tenant acknowledges that the Building has been designated a non-smoking
building. At no time shall Tenant permit its agents, employees, contractors,
guests or invitees to smoke in the Building. Landlord has specified smoking
areas to be 25’ from the south lobby entrance, located on the Central Street
side of the Building.

19. Landlord reserves the right at any time and from time-to-time to rescind,
alter or waive any rule or regulation at any time prescribed for the Building,
and to impose

 

E-2



--------------------------------------------------------------------------------

additional reasonable rules and regulations when in its judgment deems it
necessary, desirable or proper for its best interest and for the best interest
of the tenants. Landlord shall give Tenant notice of any such additional rules
and regulations at the time adopted or imposed by Landlord. No alteration or
waiver of any rule or regulation in favor of one tenant shall operate as an
alteration or waiver in favor of any other tenant. Landlord shall not be
responsible to any tenant for the nonobservance or violation by any other tenant
of any rules or regulations at any time prescribed for the Building or any part
thereof. In the event of any conflict of inconsistency between the foregoing
Lease and such rules and regulations, the Lease shall govern and control.

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

STANDARD TENANT FIT-OUT SPECIFICATIONS FOR 255 STATE STREET

Introduction

This Standard Tenant Fit-out Specification has been prepared for the purpose of
communicating expectations and minimum requirements for the design and
construction of Tenant Fit-Outs. Landlord may impose additional requirements in
connection with particular fit-out by tenant.

The Landlord will provide the Tenant with available architectural and MEP
drawings for use in planning. The Tenant’s consultants are responsible for field
verifying existing conditions which may impact their fitout. The Tenant’s
consultants shall provide architectural/engineering services and documentation
necessary for the design, permitting and construction of a Building Standard
space. Tenant’s architectural and engineering designs shall conform to all
applicable regulations including but not limited to ADA and local building
codes.

The build-out shall conform to the building standards established from
time-to-time by the Landlord.

Reuse/Second Generation Space: Where minor cosmetic improvements are planned to
modify an existing space formerly fit-out and occupied by a tenant, the existing
conditions may prevail as the standard. An inspection will occur between
Landlord and Tenant to confirm the scope of improvements and determine the
usefulness of existing fit-out components.

Landlord Review

The Tenant’s design documents are to be reviewed and approved by the
Landlord/Landlord’s Agents before permitting and commencing of such work in
accordance with the Lease. Landlord’s review is to confirm compliance with
building standards and expectations and does not imply approval for any code or
regulatory issues.

Prior to enclosing any work affecting the building systems (MEP, structural,
etc), the Landlord and its consultants will review the work and produce punch
list items where necessary. The Tenant will provide the Landlord with reasonable
advance notice for review. Landlord will also have the opportunity to review
work affecting common spaces and produce punch list items where required.

Upon completion, the Tenant’s Contractor shall provide the Landlord with a
complete set of electronic CAD as-built plans in AutoCad (.dwg) format
including: architectural floor and ceiling plans, electrical, mechanical,
fire-sprinkler and plumbing plans, and a certified air balance report.
Additionally, copies of operational manuals for MEP equipment, related
warranties, etc. should be provided.

 

F-1



--------------------------------------------------------------------------------

Substitutions: The information given here and any manufacturers listed are
intended to provide minimum quality levels for construction standards.
Substitutions will be considered but must be approved in writing by the Landlord
or Landlord’s Agent.

Coordination with Landlord

Logistics Plan and Schedule

A preconstruction meeting will be required that includes the Tenant’s
representatives and contractor as well as the Landlord/Landlord’s agents to
review logistics and schedule. The logistics plan should address any potential
issues that have an effect on the common spaces, building operations or other
tenants. These include but are not limited to deliveries, staging, protection,
dust/odor control, hours of operation, noise, cleaning, security/access, service
shut-downs/tie-ins, etc).

The Tenant’s Contractor shall provide timely, regular updates to the
Landlord/Landlord’s agent on the progress of the construction, issues affecting
the schedule/logistics plan or any other issues that affect the job as it
progresses. Landlord’s agent will have the opportunity to attend regular
construction meetings regarding the Tenant fit-out work.

Protection/ Cleaning

Tenant’s Contractor is to perform routine job site cleaning to maintain a safe
and clean working environment and to not interfere with any other Tenant’s space
or building common areas (i.e. corridors, lobby, elevators, etc). No materials
or debris shall be stored at any time in any common areas.

The Tenant’s Contractor shall prevent damage as well as the spread of dust,
fumes, noise, etc. by properly protecting the common areas or other Tenants
spaces. Contractor shall prepare and execute an Indoor Air Quality Management
Plan that complies with the recommended Design Approaches of the Sheet Metal and
Air Conditioning National Contractors Association (SMACNA) IAQ Guideline for
Occupied Buildings Under Construction, 1995, Chapter 3.

Any damage that may occur as a result of the fit-out shall be cured by the
Tenant at no cost to Landlord and returned to existing conditions in accordance
with Landlord’s approval.

Shutdowns

In the event that any interruptions are required to building services or
operations (e.g. shutdowns for tie-ins, testing, etc.) the Tenant’s Contractor
shall provide a minimum advance notice of 5 business days to the Landlord’s
Agent in order to facilitate coordination. Shutdowns will be outside of regular
business hours.

 

F-2



--------------------------------------------------------------------------------

Permits/fees

All local building permit and inspection fees connected to the fit-out project
shall be secured and paid by the Tenant’s Contractor. It is also the
responsibility of the Tenant’s Contractor to coordinate all necessary
inspections by the particular governmental authorities in order to obtain a
final Certificate of Occupancy. All necessary permits must be prominently posted
at the site.

Guarantee

Tenant’s Contractor agrees that performance of work under this Contract shall be
guaranteed free of defective materials and poor workmanship for a minimum period
of (1) one year from final Certificate of Occupancy date. Contractor shall also
provide Landlord with copies of any applicable manufacturer’s warranties and
operations manuals at the completion of the project.

Insurance Certificates

Prior to any execution of work on site, the Tenant’s general contractor and
subcontractors shall supply current insurance certificates to the Landlord.
Confirm the following as per 255 State Street standard contracts:

 

¨   Amount and type of required coverage’s.

 

¨   Correct project name and address.

 

¨   255 State Street LLC, FMR Corp, Pembroke Real Estate, Inc., CB Richard
Ellis-New England Partners LP named as additional insured.

 

¨   Expiration date covers project duration.

Demolition, Waste Management

All existing conditions as indicated on the Construction Documents (i.e.
partitions, ceiling, doors, carpet, HVAC, wiring, etc.) to be removed shall be
disposed of by the Contractor in a lawful manner. “Remove” shall mean completely
and entirely from the building and property unless otherwise noted by Landlord.

Contractor shall be responsible for terminating all electrical, data, telephone
and plumbing where items are removed in order to leave the space in a safe and
code compliant manner. Contractor shall note terminated utilities on the as
built-drawings.

Each project shall have a plan to recycle construction waste to the maximum
extent possible. Contractor shall develop and implement a construction waste
management plan, quantifying material diversion goal of at minimum 50% by weight
of construction, demolition and packaging debris by recycling and/or salvaging.

 

F-3



--------------------------------------------------------------------------------

Materials and Specifications – Architectural

Tenant Entry Doors and Hardware

Multi-floor tenant entries shall consist of 3’ x 8’ solid core door (1-3/4 inch
thick) with anegre veneer (stained to match approved sample) with tempered glass
sidelight 2’6” x 8’. Door frames to be painted metal to match building standard
color. Where required, closers shall be surface mounted painted to match the
door frame.

Hardware shall consist of Schlage L-Series mortise lock (Lever Model: 12 605
with small rose), two pair butt hinges, closer, silencer, floor stop, all in
brushed stainless steel finish. All hardware shall have interchangeable cores
manufactured by Sergeant HB Series sequence 48D order #1-07087 through Pasek
Lock Company. Any security requirements of the Tenant must be reviewed by
Landlord.

Single floor tenant entrances may vary from the Building Standard, subject to,
Landlord’s prior review and approval.

Card Access System and Suite Keys

All Security Cards must be “Proximity” type #1690207 to be compatible with the
base building system.

Tenant’s Contractor to supply (5) five keys, unless specified otherwise, to
Landlord to be keyed on Landlord’s master using Landlord’s approved keying
vendor.

Partitions at Windows

Partitions should align with center lines of vertical window mullions and avoid
offsets that are exposed to the exterior. Exceptions to be reviewed and approved
by Landlord.

Perimeter Ceiling Soffits

Dropped ceilings lower than the exterior window head height shall have painted
drywall soffits and shall be installed no closer to the window frame than 24”.
Soffits must be constructed of drywall, all other materials including ACT is not
acceptable.

Ceiling Tile

24” x 24” Ultima by Armstrong with a Beveled Tegular edge to coordinate with the
standard suspension system. Color-White.

Window Blinds

Exterior Window blinds are Riviera Classic 1” wide horizontal aluminum slats by
Levolor Corporation, Color: white. No window film is permitted on exterior
glass.

Wood Blocking

Contractor shall provide proper blocking/plywood for all wall openings for
mechanical, electrical and architectural features (i.e. shelving, doors, stops,
toilet partitions, restroom accessories, and kitchen accessories to be installed
in or on walls. Blocking/Plywood shall be fire rated where required. All
composite and substrate wood such as plywood or MDF shall not contain added
urea-formaldehyde resins.

 

F-4



--------------------------------------------------------------------------------

VOC Limitations (Paints, Adhesives, Sealants and Sealant Primers)

For all interior applications, incorporate VOC material limits as outlined in
South Coast Air Quality Management District (SCAQMD) Rule #1168. (See APAC
Adhesives example below).

Paint

Paint shall be certified low odor, low VOC as manufactured by Benjamin Moore,
ICI or approved equal.

Signage

All signage visible from common areas (including single tenant floor entrances)
must be approved by the Landlord. No signage shall be visible from the exterior
of the building.

Signage locations in common areas:

 

•   Main Lobby: Main lobby directory provided by Landlord.

 

•   Multi Tenant Elevator Lobby Signage: Elevator lobby directory provided by
Landlord.

 

•   Tenant Entry Signage at Multi-Tenant Lobby Floors: Signage review and
approval required by Landlord.

 

•   Full Floor Tenant Entry Signage: Signage review and approval required by
Landlord.

Appliances

All appliances are the responsibility of the tenant and are to be EnergyStar
rated.

Materials and Specifications – Heating, Ventilation & Air Conditioning

General

Heat and air-conditioning is supplied to the floor by means of perimeter Titus
DFCL series fan powered boxes and interior Titus DFCL series fan powered boxes.
The fan powered boxes all work in conjunction with the ring duct that supplies
primary air to the floor’s core area. The ring duct is considered to be a base
building item and is provided by the owner. All branch lines off of the ring
duct, fan powered boxes, and exhaust fans (if not existing) are tenant related
expenses. Base Building Wall-mounted thermostats are TAC Model #ACI/10K-TAC. Any
alteration to this configuration is a tenant expense.

 

F-5



--------------------------------------------------------------------------------

The Building Management System “BMS” is a BMS Network by TAC Inc., the base
building controls contractor.

All spaces shall be balanced for heating and cooling efficiency and maximum
comfort. Contractor to provide Landlord with Certified Balancing report prepared
by N.E.B.B. certified contractor.

The selection of HVAC equipment (fan powered boxes, heat pumps, etc) is to be
approved by Landlord. It will be the responsibility of the Tenant’s Contractor
to coordinate with the Landlord during bid process.

HVAC subcontractor to provide mechanical schematic and design with bid for
review and approval by Landlord. Tenant’s Contractor to provide CAD as-built
diagrams of new space serviced by HVAC and (1) one copy of all warranty and
maintenance manuals upon completion of job, the closeout package.

Zoning

Provide appropriate zoning according to the following guidelines:

Interior Zones – interior zones must be separate from perimeter zones. The
particular zones will be determined by the design team and will be based on the
space layout.

Private Offices – must have active controls to modulate the system when the
space is unoccupied.

Kitchens, Conference Rooms, etc. - must have active controls to modulate the
system when the space is unoccupied.

Demand controlled ventilation (DCV) should be considered in large, variable
occupancies to avoid conditioning outdoor air when the space is partially or
completely unoccupied. DCV is typically achieved by using wall mounted Carbon
Dioxide (CO2) Sensors.

Ductwork Distribution

All medium pressure, high pressure, flex, changes and additions must be approved
by Landlord.

All ductwork from trunk line shall have volume dampers installed.

Fire dampers must be installed through any demising wall that may be affected.

Runs of flex duct are not to exceed ten (10) feet, and shall comply with all
code and industry requirements. Stove pipe aluminum extension from hard duct is
allowed so long as it is insulated. All flex duct to be insulated.

 

F-6



--------------------------------------------------------------------------------

All enclosed rooms to have at least one supply air diffuser and one return
(excluding closets). All square diffusers must be louvered faced. Undercut doors
may be considered a return depending on the carpet weight. All transfer grills
to have two 90 degree angles between openings and must be insulated.

Duct Construction

Gage, pressure, material, class hanging methods, sealing, etc. changes and
additions must be approved by Landlord.

All sealants to meet VOC material limits as outlined in South Coast Air Quality
Management District (SCAQMD) Rule #1168.

Coordinate all work with Indoor Air Quality Management Plan as per Division One
“Protection” including capping ductwork.

All hard ductwork shall be galvanized sheet metal per SMACNA standards. Hard
duct (excluding returns) must be insulated with external duct wrap (1/2” or
better). Any interior acoustical duct shall be lined with sheet metal. All
un-insulated existing metal ductwork shall be insulated with external duct wrap.

Duct Insulation

Size, material, R-value, lining, etc changes and additions must be approved by
Landlord.

Fan Powered Boxes

Manufacturer and type: Titus DFCL Series. All office spaces shall have variable
air volume, multi-zoned HVAC systems unless otherwise approved by Landlord. All
boxes shall be Titus or equivalent quality and all perimeter VAV boxes shall be
fan powered with electric heat as required.

Diffusers

Manufacturer and type: Titus.

Linear Diffusers

Manufacturer and type: Titus.

Return Diffusers

Manufacturer and type: Titus, concealed type.

Thermostats

Manufacturer and type: TAC Model #ACI/10K-TAC.

 

F-7



--------------------------------------------------------------------------------

Controls/Energy Management System

All thermostats shall be manufactured by TAC and all final connections will be
scheduled with Property Management for work to be performed by the base building
controls contractor, TAC, Inc.

Duct Hanging Methods

Must comply with all SMACNA standards.

Data/IDF Room Cooling

All split system units shall be Trane or equivalent quality and designed for
each space and specific use as required.

Materials and Specifications – Electrical

Switches, Outlets & Devices

All switches, plates and devices shall be white. Office switching device shall
be occupancy sensor type manufactured by Leviton or equivalent.

Smoke Detectors

Smoke Detectors shall be installed where required by code or at the direction of
the building department and/or fire department. Final tie-in of all devices to
the base building fire alarm system will be coordinated with Property Management
and performed by the base building fire alarm contractor. All devices must be
compatible with the Notifier AM2020/AFP1010 base building fire alarm system.

Fire Alarm Annunciator/Strobe

Fire Alarm Speaker/Strobes shall be installed where required by code or at the
direction of the building department and/or fire department and shall be
compatible with the Notifier AM2020/AFP1010 base building fire alarm system.
Final tie-in of all devices to the base building fire alarm system will be
coordinated with Property Management and performed by the base building fire
alarm contractor.

Power Panels: Power Receptacles

The base building power panels are GE Spectra Series / “A” Series. All
electrical equipment shall be installed as per local or national code. Tenant’s
electrical equipment and wiring/conduits shall be clearly labeled.

Power Disconnects/Distribution System

The base building electric disconnects are GE Spectra RMS Bus Plug / Hi-Break
type.

 

F-8



--------------------------------------------------------------------------------

Meters

Office space and office floors not metered by NStar, the local utility will
require a tenant check meter. Tenant check meters will be manufactured by E-mon
Demon or equal.

Lighting Fixtures

General office lighting shall be high-performance, energy efficient fluorescent
light fixture 2 x 2 Direct/Indirect fluorescent fixtures (T8 lamps). Recessed
downlights to be compact fluorescent light fixtures.

Re-lamp Second Generation Space

If existing lighting is T-12 then Contractor shall inform Landlord for approval
of re-lamping with F32 T-8 electronic ballast light lens with #841 tubes or
other more energy efficient lighting fixture. Landlord shall approve all
re-lamping bulbs, ballasts and fixtures so as to obtain a standard throughout
the building.

Exit Signs

Lithonia Precise Edge-Lit Green LED exit lights. Locate exit lighting in tenant
areas as directed by architect.

Telephone/ Data Rooms

The Tenant is required to provide all individual tel/data equipment in an area
other than the building Tel/Data Closet. The Tenant must provide plywood
backboards for mounting of required equipment. Tenant tel/data wiring and
equipment shall be clearly labeled.

Communications Rough-ins

Tel/Data Communications equipment and installation shall remain the
responsibility of the Tenant. Rough-ins can be coordinated with the tenant
buildout, but is the responsibility of the Tenant. All communications wiring
that is installed by the tenant above the ceiling shall be plenum rated and
shall be suspended from the slab above. All wiring shall conform to applicable
codes. Demolition of obsolete wiring is the responsibility of the Tenant. Pipes
and conduits shall avoid adjacent tenant spaces and those that pass through
common core building areas must be labeled with Tenant’s name and use.

Telephone Outlets

Contractor to provide outlets with conduit to above ceiling along with pull
cord. Tenant will make arrangements with and pay for telephone and data cabling
installation within the demised premises and will cause phone installation work
to be performed at a time compatible with Landlord’s work. Telephone and data
cabling installation shall be in compliance with all local, state and federal
code requirements. Telephone and data cabling contractor must be licensed.
Telephone and/or data cabling contractor shall provide copies of installer’s
license, electrical exemption certificate, permits and municipal approvals to
Contractor and Landlord.

 

F-9



--------------------------------------------------------------------------------

(A.) All old or unusable above ceiling and in-wall communication lines must be
removed and disposed of prior to installation of new lines.

(B.) All wiring shall be plenum fire rated wire.

Materials and Specifications – Fire Protection and Plumbing

Fire Protection

Provide all alarms, horn strobes and bells (including replacement of existing
product) to comply with all NFPA ADA, local Fire Marshall and other applicable
codes and regulations. Landlord’s authorized contractor to be used for the above
work. Landlord requires (48) forty-eight hours notice to put the building on
test for installation purposes.

Sprinkler

Relocate or add sprinkler heads to meet all applicable codes and regulations.
Review with Landlord any insurance requirements that may affect the sprinkler
system. All heads are concealed type and locations shall meet low and high
hazard areas as required. For installation/relocation purposes, Landlord
requires (48) forty-eight hours notice to put the building on test.

Fire Extinguishers

Fire extinguishers shall be installed where required by the local fire
department. Where space allows flush, recessed extinguisher cabinets shall be
provided. If space is not available, surface-mounted fire extinguishers shall be
installed.

Hot water tank

Hot water point of use and under the counter instant hot tanks must be
accessible from all sides for repair and maintenance. All new point of use and
instant hot water tanks shall be monitored by Leak Detection and have drip pans
mounted below with drainage.

General Base Building Information

Number of Floors

12 Floors

Corridor & Typical Tenant Suite Standard Finishes

Each floor is an open floor environment with approximately 10’ 4” foot clearance
from top of slab to underside of the deck above. Building standard ceiling
height is approximately 8’-2”. Core walls and exterior columns are drywall
finished and are in paint-ready condition. Window soffits and perimeter
induction covers are in place and are in paint-ready condition. The concrete
floor slab is skimmed as required and made ready to receive carpet or other
flooring.

 

F-10



--------------------------------------------------------------------------------

Individual floor lobbies are built to tenant specifications with Landlord review
and approval. Multi-tenant floors are built to building standards and are
compliant with the most recent fire code for multi-tenant floors.

Structural

Office Floor Loading is designed for:

 

Live Load

     80psf   

Partition Load

     20psf   

TOTAL

     100psf   

No coring of the floor is permitted without prior approval by the Landlord/
Landlord’s agent. X-ray verification shall be performed to verify the location
of any obstructions/reinforcements.

The Landlord will provide a F(F) factor of 15-20 in accordance with the F-number
system provided by the American Concrete Institute for the Specification and
measurement of concrete floor flatness and levelness.

Elevators

The building has five (5) passenger elevators and two freight elevators Freight
Elevator #6 can accommodate up to 2,500 pounds, and materials up to 16’ in
length. Freight/Passenger Elevator #4 can accommodate up to 3,000 pounds, and
materials up to 16’ in length with hatch access only (requires two elevator
mechanics, cost incurred by tenant).

Loading Dock & Parking

The building loading dock is located on Central Street side of the building. The
loading dock is staffed by security 5:00 AM to 6:00 PM Monday – Friday and
Saturdays between 7:00 AM to 1:00 PM. The dock can accommodate one truck up to
24’ in length with an overhead clearance of up to 10 ‘ 6”. Tailgate deliveries
allowed with street parking only and must be coordinated with Property
Management.

Emergency Generator/Back-up Power

The building has (1) one emergency diesel powered generator to power the base
building’s life safety systems, elevators and emergency lighting and is located
on the roof of the building.

Base Building Engineer

R.G. Vanderweil Engineering.

 

F-11



--------------------------------------------------------------------------------

HVAC System

The HVAC system consists of Trane; floor mounted, water cooled, self contained
units.

Cooling Tower

700 Tons, multi-celled.

Economizer Mode

Delivers chilled water at 45 degrees Fahrenheit when outdoor conditions permit.

Heat Pumps

All supplemental heat pumps that do not have economizer coils must be extended
range type.

Fresh Air

Outdoor air is delivered at a rate of 20/CFM per person based on one person per
150 usable square feet, as per BOCA National Mechanical Code.

HVAC Equipment (each floor)

Each office floor will be served by a 55 ton water-cooled package air
conditioning unit, with one set of (2) two compressors and a water side
economizer coil.

Floor Distribution

Air distribution is provided by variable air volume (VAV) boxes. The VAV boxes
are equipped with electric heating coils and built-in transformer controls.

Plumbing

Two wet stacks are available, (1) one is off the woman’s toilet room plumbing
chase and (2) two is at the elevator core on each floor for waste tie-ins.
Domestic water connections are off the woman’s room plumbing chase.

Glazing

Thermally efficient insulated glazing system.

Main Telephone Room

Located in the basement. Fiber optic service is available.

 

F-12



--------------------------------------------------------------------------------

EXHIBIT G

[Intentionally Deleted]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of             , 2015 (the “Effective Date”), between BANK OF
AMERICA, N.A., a national banking association, whose address is 225 Franklin
Street, Boston, Massachusetts 02110, Attention: Commercial Real Estate Banking
(“Mortgagee”), and                     , a                     , whose address
is                      (“Tenant”), with reference to the following facts:

A. 255 STATE STREET LLC, a Delaware limited liability company whose address is
                     (“Landlord”), owns certain real property located in 255
State Street, Boston, Massachusetts (such real property, including all
buildings, improvements, structures and fixtures located thereon, “Landlord’s
Premises”), as more particularly described in Schedule A.

B. Mortgagee has made a loan to Landlord in the original principal amount of
$43,000,000.00 (the “Loan”).

C. To secure the Loan, Landlord has encumbered Landlord’s Premises by entering
into that certain Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated April 3, 2013, for the benefit of Mortgagee (as
amended, increased, renewed, extended, spread, consolidated, severed, restated,
or otherwise changed from time to time, the “Mortgage”) recorded or to be
recorded in the Public Records of Suffolk County, Massachusetts (the “Land
Records”).

D. Pursuant to a Lease, dated as of             , 20     (the “Lease”); Landlord
demised to Tenant a portion of Landlord’s Premises (“Tenant’s Premises”).
Tenant’s Premises are commonly known as                     .

E. Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in Landlord’s Premises and their rights and obligations if certain
events occur.

NOW, THEREFORE, for good and sufficient consideration and intending to be
legally bound hereby, Tenant and Mortgagee agree:

1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.

1.1. “Construction-Related Obligation(s)” means any obligation of Landlord under
the Lease to make, pay for, or reimburse Tenant for any alterations, demolition,
or other improvements or work at Landlord’s Premises, including Tenant’s
Premises. Construction-Related Obligations shall not include: (a) reconstruction
or repair following fire, casualty or condemnation; or (b) day-to-day
maintenance and repairs.

 

H-1



--------------------------------------------------------------------------------

1.2. “Foreclosure Event” means: (a) foreclosure under the Mortgage; (b) any
other exercise by Mortgagee of rights and remedies (whether under the Mortgage
or under applicable law, including bankruptcy law) as holder of the Loan and/or
the Mortgage, as a result of which Successor Landlord becomes owner of
Landlord’s Premises; or (c) delivery by Landlord to Mortgagee (or its designee
or nominee) of a deed or other conveyance of Landlord’s interest in Landlord’s
Premises in lieu of any of the foregoing.

1.3. “Former Landlord” means Landlord and any other party that was landlord
under the Lease at any time before the occurrence of any attornment under this
Agreement.

1.4. “Offset Right” means any right or alleged right of Tenant to any offset,
defense (other than one arising from actual payment and performance, which
payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or other applicable law) from Landlord’s
breach or default under the Lease.

1.5. “Rent” means any fixed rent, base rent or additional rent under the Lease.

1.6. “Successor Landlord” means any party that becomes owner of Landlord’s
Premises as the result of a Foreclosure Event.

1.7. “Termination Right” means any right of Tenant to cancel or terminate the
Lease or to claim a partial or total eviction arising (whether under the Lease
or under applicable law) from Landlord’s breach or default under the Lease.

2. Subordination. The Lease, including all rights of first refusal, purchase
options and other rights of purchase, shall be, and shall at all times remain,
subject and subordinate to the Mortgage, the lien imposed by the Mortgage, and
all advances made under or secured by the Mortgage.

3. Nondisturbance; Recognition; and Attornment.

3.1. No Exercise of Mortgage Remedies Against Tenant. So long as the Lease has
not been terminated on account of Tenant’s default that has continued beyond
applicable cure periods (an “Event of Default”), Mortgagee shall not name or
join Tenant as a defendant in any exercise of Mortgagee’s rights and remedies
arising upon a default under the Mortgage unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies. In the latter case, Mortgagee may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action.

 

H-2



--------------------------------------------------------------------------------

3.2. Nondisturbance and Attornment. If the Lease has not been terminated on
account of an Event of Default by Tenant, then, when Successor Landlord takes
title to Landlord’s Premises: (a) Successor Landlord shall not terminate or
disturb Tenant’s possession of Tenant’s Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement; (b) Successor
Landlord shall be bound to Tenant under all the terms and conditions of the
Lease (except as provided in this Agreement); (c) Tenant shall recognize and
attorn to Successor Landlord as Tenant’s direct landlord under the Lease as
affected by this Agreement; and (d) the Lease shall continue in full force and
effect as a direct lease, in accordance with its terms (except as provided in
this Agreement), between Successor Landlord and Tenant.

3.3. Further Documentation. The provisions of this Article shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article in writing upon request by either of them.

4. Protection of Successor Landlord. Notwithstanding anything to the contrary in
the Lease or the Mortgage, Successor Landlord shall not be liable for or bound
by any of the following matters:

4.1. Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment. (The foregoing shall not limit either (a) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring after the date of attornment, or (b) Successor
Landlord’s obligation to correct any conditions that existed as of the date of
attornment and violate Successor Landlord’s obligations as landlord under the
Lease.)

4.2. Acts or Omissions of Former Landlord. Any act, omission, default,
misrepresentation, or breach of warranty, of any previous landlord (including
Former Landlord) or obligations accruing prior to Successor Landlord’s actual
ownership of the Property.

4.3. Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
other than, and only to the extent that, the Lease expressly required such a
prepayment.

4.4. Payment; Security Deposit. Any obligation (a) to pay Tenant any sum(s) that
any Former Landlord owed to Tenant, or (b) with respect to any security
deposited with Former Landlord, unless such security was actually delivered to
Mortgagee. This paragraph is not intended to apply to Landlord’s obligation to
make any payment that constitutes a Construction-Related Obligation.

 

H-3



--------------------------------------------------------------------------------

4.5. Modification; Amendment; or Waiver. Any modification or amendment of the
Lease, or any waiver of any terms of the Lease, made without Mortgagee’s written
consent.

4.6. Surrender; Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.

4.7. Construction-Related Obligations. Any Construction-Related Obligation of
Landlord under the Lease.

4.8. Default Under Mortgage. In the event that Mortgagee notifies Tenant of a
default under the Mortgage and demands that Tenant pay its rent and all other
sums due under the Lease directly to Mortgagee, Tenant shall honor such demand
and pay the full amount of its rent and all other sums due under the Lease
directly to Mortgagee, without offset, or as otherwise required pursuant to such
notice beginning with the payment next due after such notice of default, without
inquiry as to whether a default actually exists under the Mortgage and
notwithstanding any contrary instructions of or demands from Landlord.

5. Exculpation of Successor Landlord. Notwithstanding anything to the contrary
in this Agreement or the Lease, upon any attornment pursuant to this Agreement
the Lease shall be deemed to have been automatically amended to provide that
Successor Landlord’s obligations and liability under the Lease shall never
extend beyond Successor Landlord’s (or its successors’ or assigns’) interest, if
any, in Tenant’s Premises from time to time, including insurance and
condemnation proceeds, Successor Landlord’s interest in the Lease, and the
proceeds from any sale or other disposition of Tenant’s Premises by Successor
Landlord (collectively, “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord. In addition to any limitation of
liability set forth in this Agreement, Mortgagee and/or its successors and
assigns shall under no circumstances be liable for any incidental,
consequential, punitive, or exemplary damages.

6. Mortgagee’s Right to Cure.

6.1. Notice to Mortgagee. Notwithstanding anything to the contrary in the Lease
or this Agreement, before exercising any Termination Right or Offset Right,
Tenant shall provide Mortgagee with notice of the breach or default by Landlord
giving rise to same (the “Default Notice”) and, thereafter, the opportunity to
cure such breach or default as provided for below.

 

H-4



--------------------------------------------------------------------------------

6.2. Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond the time available to
Landlord under the Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing.

6.3. Extended Cure Period. In addition, as to any breach or default by Landlord
the cure of which requires possession and control of Landlord’s Premises,
provided only that Mortgagee undertakes to Tenant by written notice to Tenant
within thirty (30) days after receipt of the Default Notice to exercise
reasonable efforts to cure or cause to be cured by a receiver such breach or
default within the period permitted by this paragraph, Mortgagee’s cure period
shall continue for such additional time (the “Extended Cure Period”) as
Mortgagee may reasonably require to either (a) obtain possession and control of
Landlord’s Premises and thereafter cure the breach or default with reasonable
diligence and continuity, or (b) obtain the appointment of a receiver and give
such receiver a reasonable period of time in which to cure the default.

7. Confirmation of Facts. Tenant represents to Mortgagee and to any Successor
Landlord, in each case as of the Effective Date:

7.1. Effectiveness of Lease. The Lease is in full force and effect, has not been
modified, and constitutes the entire agreement between Landlord and Tenant
relating to Tenant’s Premises. Tenant has no interest in Landlord’s Premises
except pursuant to the Lease. No unfulfilled conditions exist to Tenant’s
obligations under the Lease.

7.2. Rent. Tenant has not paid any Rent that is first due and payable under the
Lease more than thirty (30) days in advance.

7.3. No Landlord Default. To the best of Tenant’s knowledge, no breach or
default by Landlord exists and no event has occurred that, with the giving of
notice, the passage of time or both, would constitute such a breach or default.

7.4. No Tenant Default. Tenant is not in default under the Lease and has not
received any uncured notice of any default by Tenant under the Lease.

7.5. No Termination. Tenant has not commenced any action nor sent or received
any notice to terminate the Lease. Tenant has no presently exercisable
Termination Right(s) or Offset Right(s).

7.6. Commencement Date. The “Commencement Date” of the Lease was
                    .

 

H-5



--------------------------------------------------------------------------------

7.7. No Transfer. Tenant has not transferred, encumbered, mortgaged, assigned,
conveyed or otherwise disposed of the Lease or any interest therein, other than
sublease(s) made in compliance with the Lease.

7.8. Due Authorization. Tenant has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions.

8. Tenant Covenants. Tenant shall not, without obtaining the prior written
consent of Mortgagee, (a) enter into any agreement amending, modifying,
extending, restating or terminating the Lease, (b) prepay any of the rents,
additional rents or other sums due under the Lease for more than one (1) month
in advance of the due dates thereof, (c) voluntarily surrender the Tenant’s
Premises demised under the Lease or terminate the Lease without cause or shorten
the term thereof, or (d) assign the Lease or sublet the Tenant’s Premises or any
part thereof other than pursuant to the provisions of the Lease; and any such
amendment, modification, termination, prepayment, voluntary surrender,
assignment or subletting, without Mortgagee’s prior consent, shall not be
binding upon Mortgagee.

9. Miscellaneous.

9.1. Notices. All notices or other communications required or permitted under
this Agreement shall be in writing and given by certified mail (return receipt
requested) or by nationally recognized overnight courier service that regularly
maintains records of items delivered. Each party’s address is as set forth in
the opening paragraph of this Agreement, subject to change by notice under this
paragraph. Notices shall be effective the next business day after being sent by
overnight courier service, and five (5) business days after being sent by
certified mail (return receipt requested).

9.2. Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If Mortgagee assigns the Mortgage, then upon delivery to Tenant of
written notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, all liability of the assignor shall terminate.

9.3. Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.

9.4. Interaction with Lease and with Mortgage. If this Agreement conflicts with
the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance with, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage. Mortgagee confirms
that Mortgagee has consented to Landlord’s entering into the Lease.

 

H-6



--------------------------------------------------------------------------------

9.5. Mortgagee’s Rights and Obligations. Except as expressly provided for in
this Agreement, Mortgagee shall have no obligations to Tenant with respect to
the Lease. If an attornment occurs pursuant to this Agreement, then all rights
and obligations of Mortgagee under this Agreement shall terminate, without
thereby affecting in any way the rights and obligations of Successor Landlord
provided for in this Agreement.

9.6. Interpretation; Governing Law. The interpretation, validity and enforcement
of this Agreement shall be governed by and construed under the internal laws of
the Commonwealth of Massachusetts, excluding its principles of conflict of laws.

9.7. Amendments. This Agreement may be amended, discharged or terminated, or any
of its provisions waived, only by a written instrument executed by the party to
be charged.

9.8. Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

9.9. Mortgagee’s Representation. Mortgagee represents that Mortgagee has full
authority to enter into this Agreement, and Mortgagee’s entry into this
Agreement has been duly authorized by all necessary actions.

[Remainder of the Page Intentionally Left Blank]

 

H-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered under
seal by Mortgagee and Tenant as of the Effective Date.

 

MORTGAGEE BANK OF AMERICA, N.A., a national banking association By:  

 

  Name:  

 

  Title:  

 

TENANT                     , a                      By:  

 

  Name:     Title:  

[Subordination, Nondisturbance and Attornment – Signature Page]



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

                    , ss.

On this      day of             , 2015, before me, the undersigned notary
public, personally appeared                     , as                      of
Bank of America, N.A., proved to me through satisfactory evidence of
identification, which was personal knowledge, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he/she
signed it voluntarily for its stated purpose.

 

 

Notary Public My commission expires:

COMMONWEALTH OF MASSACHUSETTS

                    , ss.

On this      day of             , 2015, before me, the undersigned notary
public, personally appeared                     , as                      of
                    , proved to me through satisfactory evidence of
identification, which was personal knowledge, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he/she
signed it voluntarily for its stated purpose.

 

 

Notary Public My commission expires:

[Subordination, Nondisturbance and Attornment – Notary Page]



--------------------------------------------------------------------------------

LANDLORD’S CONSENT

Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Mortgagee under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.
Tenant is hereby authorized to pay its rent and all other sums due under the
Lease directly to Mortgagee upon receipt of a notice as set forth in Section 4.8
above from Mortgagee and that Tenant is not obligated to inquire as to whether a
default actually exists under the Mortgage. Landlord is not a party to the above
Agreement.

 

LANDLORD: 255 STATE STREET LLC

 

Name:   Title:  

Dated:             , 20    

[Subordination, Nondisturbance and Attornment – Landlord’s Consent]



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

                    , ss.

On this      day of             , 2015, before me, the undersigned notary
public, personally appeared                     , as                      of 255
State Street LLC, proved to me through satisfactory evidence of identification,
which was personal knowledge, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he/she signed it
voluntarily for its stated purpose.

 

 

Notary Public My commission expires:

[Subordination, Nondisturbance and Attornment – Notary Page]



--------------------------------------------------------------------------------

SCHEDULE A

Description of Landlord’s Premises

Schedule A



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LETTER OF CREDIT

 

BENEFICIARY:

 

255 State Street, LLC

c/o Pembroke Real Estate, Inc.

255 State Street

Boston, MA 02109

Attn: Chief Financial Officer

   

ISSUANCE DATE:

 

            ,         

 

IRREVOCABLE STANDBY

 

LETTER OF CREDIT NO.             

ACCOUNTEE/APPLICANT:    

MAXIMUM/AGGREGATE

 

CREDIT AMOUNT:

 

USD $         

 

   

GENTLEMEN:

We hereby establish our unconditional irrevocable letter of credit in your favor
for account of the applicant up to an aggregate amount not to exceed
                 and 00/100 US Dollars ($        ) available by your draft(s)
drawn on ourselves at sight, accompanied by:

Your statement, signed by a purportedly authorized officer/official certifying
that the Beneficiary is entitled to draw upon this Letter of Credit (in the
amount of the draft submitted herewith) pursuant to Article 12 of the lease (the
“Lease”) dated             , 201   by and between 255 State Street, L.L.C., as
Landlord, and                     , as Tenant, relating to premises at 255 State
Street, Boston, Massachusetts.

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.

You shall have the right to make partial draws against this Letter of Credit, in
multiple draws which may be made by you from time to time, without additional
charges. This Letter of Credit shall be assignable by you without additional
charge.

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the Uniform Customs and Practices for Documentary Credits, International Chamber
of Commerce International Standby Practices Publication No. 590 (1998 Revision).
Except as expressly stated herein, this undertaking is not subject to any
agreements, requirements or qualification. Our obligation under this Letter of
Credit is our individual obligation and is in no way contingent upon
reimbursement with respect thereto, or upon our ability to perfect any lien,
security interest or any other reimbursement.

 

I-1



--------------------------------------------------------------------------------

This Letter of Credit shall expire at our office on             ,          (the
“Stated Expiration Date”). It is a condition of this Letter of Credit that the
Stated Expiration Date shall be deemed automatically extended without amendment
for successive one (1) year periods from such Stated Expiration Date, unless at
least sixty (60) days prior to such Stated Expiration Date (or any anniversary
thereof) we shall notify you and the Accountee/Applicant in writing by
registered mail (return receipt) that we elect not to consider this Letter of
Credit extended for any such additional one (1) year period.

We engage with you that all drafts drawn under and in compliance with the terms
of this letter of credit will be duly honored on presentation to us.

 

Very truly yours, Authorized Signatory

 

I-2